FEBRUARY 1986
Commission Decisions
02-13-86
02-28-86
02-28-86

Pyro Mining Company
Ozark-Mahoning Company
Disciplinary Proceeding

KENT 83-212
LAKE 84-96-M
D
86-1

Pg. 188
Pg. 190
Pg. 195

SE
SE

Pg. 197
Pg. 200

Administrative Law Judge Decisions
02-03-86
02-03-86
02-04-86
02-05-86
02-07-86
02-12-86
02-13-86
02-14-86
02-20-86
02-20-86
02-24-86
02-26-86
02-26-86
02-27-86

John Ed Cox v. Tennessee Consolidated Coal
Sec.Labor for Carey Rauch v. Mechanical
Systems Services, Inc.
Youghiogheny & Ohio Coal Company
Sec. Labor for James Corbin & A.C. Taylor v.
Sugartree Corp., Terco, Inc., & R. Lawson
Jim Walter Resources, Inc.
Youghiogheny & Ohio Coal Company
Sec. Labor for Larry Collins & Earl Kennedy
v. Raven Red Ash Coal Corp. (Order)
Gary L. Lamb, Sr. v. Paramont Mining Corp.
Nally & Haydon, Inc.
Rufus Baldwin
St. Joe Minerals Corporation
Phelps Dodge Corporation
FMC Wyoming Corporation
Harold J.. Atkins v. Cyprus Mines Corp.

85-127-D
86-15-DM

LAKE 85-63

Pg. 202

KENT 84-255-D
SE
85-59
LAKE 86-11
VA
85-32-D

Pg.
Pg.
Pg.
Pg.

VA
84-39-D
KENT 85-199-M
VA
84-43
CENT 86-25-M
CENT 85-19-M
WEST 85-4-RM
WEST 84-68-DM

Pg. 248
Pg. 249
Pg. 251
Pg. 257
Pg. 258
Pg. 264
Pg. 279

206
220
244
246

FEBRUARY 1986
The following cases were granted for review during the month of February:
Secretary of Labor, MSHA v. NACCO Mining Company, Docket Nos •. LAKE 85-87-R,
LAKE 86-2. (Judge Merlin, January 14, 1986)
Secretary of Labor, MSHA v. Youghiogheny & Ohio Coal Company, Docket No.
LAKE 84-98. (Judge Kennedy, January 22, 1986)
There were no cases filed in which review was not granted.

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 13, 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No.

v.

~ENT

83-212

PYRO MINING COMPA...lfi

BEFORE:

Backley, Doyle, Lastowka and Nelson, Commissioners
ORDER

BY THE COMMISSION:
On January 30, 1986, the United States Court of Appeals for the
Sixth Circuit issued a per curiam decision in Pyro Mining Company v.
FMSHRC, etc., No. 84-4022, affirming in part and reversing and remanding
in part the decision of the Commission's administrative law judge in
Pyro Mining Company, 6 FMSHRC 2488 (October 1984)(Docket No. KENT
83-212)(ALJ). (The judge's decision became a final decision of the
Commission through operation of the Mine Act, 30 U.S.C. § 823(d)(l).)
In accordance with the Court's remand order to the Commission, this
matter is remanded to the administrative law judge originally assigned
for further appropriate proceedings consistent with the Court's opinion.

·Richard v. Backley,

~~~
L. Clair Nelson,

188

Co~missioner

Distribution
Marcus P. McGraw, Esq.
Greenbaum, Doll & McDonald
1400 Vine Center Tower
P.O. Box 1808
Lexington; Kentucky,1 40593
Steve P. Robey, Esq.
·1.The Trader Building
608 East Main St.
Providence, Kentucky

42450

Michael McCord, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Carole M. Fernandez, Esq.
Office of the Solicitor
U.S. Department of Labor
280 U.S. Courthouse
801 Broadway
Nashville, TN 37203
Administrative Law Judge William Fauver
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22203

189

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 28, 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. T..AKE 84-96-M

OZARK-MAHONING CO~PANY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982)(the "Mine Act"),
and raises two issues: (1) whether Ozark-Mahoning Company ("Ozark-Mahoning")
violated 30 C.F.R. § 57.15-4, a mandatory safety standard requiring the
use of safety glasses or other suitable eye protective devices; 1/ and,
if so, (2) whether the violation was "significant and substantial"
within the meaning of section 104(d)(l) of the Mine Act, 30 u.s.c.
§ 814(d)(l). Following a hearing on the merits, a Commission administrative law judge found that Ozark-Mahoning violaten the standard and
that the violation was significant and substantial. The judge imposed a
civil penalty of $350. 7 FMSHRC 1050 (July 1985)(ALJ). For the following
reasons, we affirm the judge's decision.

1/

30 C.F.R.

§

57.15-4 states:

All persons shall wear safety glasses, goggles, or face shields or
other suitable protective devices when in or around an area of a
mine or plant where a hazard exists which could cause injury to
unprotected eyes. (emphasis added).
30 C.F.R.
57.15004.

§

57.15-4 was recodified without change in 1985 as 30 C.F.R.
50 Fed. Reg. 4048, 4116 (January 29, 1S85).

190

§

Ozark-Mahoning operates the Denton Mine, an underground fluorspar
mine located in Hardin County, Illinois. On May 24, 1984, Department of
Labor Mine Safety and Health Administration inspector, George LaLumondiere,
observed miners, Dennis Darnell and Wendell Hicks, "collaring" drill
holes with a jackleg percussion drill. J.:./
Because the miners were drilling without eye protection and rock
fragments were flying off the mining face, Inspector LaLumondiere issued
a citation alleging a .violation of 30 C.F.R. § 57.15-4. The inspector
also found that the violation was significant and substantial. Immediately
after receiving the citation, the mine superintendent obtained safety
glasses for both miners and instructed them to wear the glasses while
drilling.
The judge found that Ozark-Mahoning violated section 57.15-4 based
upon undisputed testimony that the two miners were "collaring drill
holes ••• and drilling without wearing safety glasses or other eye
protection" and that "rock fragments and chips fly out from the face
while drilling and particularly while collaring holes." 7 FHSHRC at
1051. We conclude that substantial evidence of record supports the
judge's finding. The miners admitted that they were not wearing safety
glasses while drilling on the morning the inspector issued the citation.
Also, Ozark-Mahoning did not dispute the testimony of the inspector that
the process of collaring drill holes causes rock chips and fragments to
fly out from the face posing a danger to the drillers' eyes and that
many such eye injuries have been'reported. In fact, Darnell, testified
that "It is not that uncommon to get a piece in your eye every now and
then when you're drilling." Tr. 48. Darnell added, "If it's anything
you can't get out, we go to the lunchroom ••• and we've got a bottle of
solution there that we wash our eyes out and go back to work." Tr. 58.
The testimony of the inspector and Darnell establishes that a violation
of section 57.15-4 occurred.
In addition to challenging the judge's finding of a violation on
substantial evidence grounds, Ozark-Mahoning contends that the cited
standard is unenforceably vague. Ozark-Mahoning argues that because the
standard does not specifically require the use of eye protection when
drilling, it is not clear to the operator whether the standard is applicable when drill holes are collared. We find no merit in this argument.
Section 57.15-4 is the type of safety standard that is drafted in general
terms in order to be broadly adaptable to the myriad circumstances in a
mine. Kerr-McGee Corp., 3 FMSHRC 2496, 2497 (November 1981). Such a
standard is not unenforceably vague when a reasonably prudent person,
familiar with t.he mining industry and protective purpose of the standard
would recognize the hazardous condition which the standard seeks to
prevent. U.S. Steel Corp., 6 FMSHRC 1908, 1910 (August 1984); U.S Steel Corp.,
5 FMSHRC 3, 5 (January 1983); Alabama By-Products Corp., 4 FMSHRC 2128,
2129 (December 1982). Therefore, the pertinent inquiry here is whether
];/
"Collaring a hole" is explained as: "The formation of the front
end of a drill hole, or the collar, which is the preliminary step in
drilling to cause the drill bit to engage in the rock." Bureau of
Mines, U.S. Department of Interior, A Dictionary of Mining, Mineral,
and Related Terms 234 (1968).

191

a reasonably prudent person, familiar with the mining industry, would
have recognized the existence of the hazard to the drillers' eyes while
collaring drill holes.
Given the record evidence of the presence of a hazard to the
drillers' eyes attested to by the inspector and Ozark-Mahoning's
driller, we hold that a reasonably prudent person familiar with the
industry would recognize the hazard. Tilerefore, the standard is
applicable to the cited condition and the vagueness challenge is
rejected.
Ozark-Mahoning also contests the judge's "significant and
substantial" finding. It contends that the Secretary failed to prove
that there was a reasonable likelihood that if an injury occurred it
would be reasonably serious. We disagree.
A "significant and substantial" violation is described in section
l04(d)(l) of the Mine Act as a violation "of such nature as could significantly and substantially contribute to the cause and effect of a coal or
other mine safety or health hazard." 30 U.S.C. § 814(d)(l). A violation
is properly designated significant and substantial "if, based upon the
particular facts surrounding the violation there exists a reasonable
likelihood that the hazard contributed to will result in an injury or
illness of a reasonably serious nature." Cement Division, National
Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In this case, the inspector testified that he had suffered a "bad
cut" on his right eye while collaring a drill hole without safety glasses
and that numerous eye injuries of this type are reported. Moreover, it
is obvious that whenever foreign objects are propelled into the eye
there is a reasonable likelihood of loss or impairment of vision as well
as injury. Tiie fact that the driller has so far avoided serious injury
is fortunate, but not determinative. Titerefore, we conclude that the
judge's significant and substantial finding must be affirmed.

192

Accordingly, for the foregoing reasons, the decision of the administrative law judge is affirmed.

~L
/./
,~

,if~

<l~~--._,c_.;(,.(.-?{,, .

• ..t~

Richard V. Backley, Commissioner v
~

~

,/j;·~/!~ r::?~ ~.c, Ce_

Joyce Al Doyle, Commiss;.6ner

193

/

Distribution
W.G. Stacy
Vic Evans
Ozark-Mahoning Company
P.O. Box 57
Rosiclare, Illinois 62982
Ann Rosenthal, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

194

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

. February 28, 1986

Docket No. D 86-1

DISCIPLINARY
PROCEEDING

BEFORE:

Ford, Chairman; Lastowka and Nelson, Commissioners
ORDER

BY THE COMMISSION:
In this disciplinary matter pending before Chief Administrative Law
Judge Paul Merlin, the attorney whose conduct is the subject of the
proceeding has filen with the Commission a Motion to Quash the judge's
setting of the hearing site in Washington, D.C. 1/ Originally, the
judge noticed the hearing for February 27, 1986,-in Washington.
Follow:f.ng an objection from the attorney as to the timing and location
of the hearing, the judge, by order dated February 5, 1986, rescheduled
the hearing date for March 7, 1986, to accommodate the attorney, but
retained the Washington hearing site. In the present motion, the attorney
asserts that the Commission ''has no authority or jurisdiction to subpoena
individuals to testify at Commission hearings when said individual lives
450 miles from the hearing [s]ite." This jurisdictional argument is
meritless and must be rejected. 30 U.S.C. § 823(d) & (e). We note also
that the attorney is a party in this matter -- indeed, is the subject of
the proceeding -- not merely a witness.

1/
This case arose from a disciplinary referral made by Commission
Administrative Law Judge George A. Koutras in White Oak Coal Co., 7
FMSHRC 2039, 2047-52 (December 1985). On January 8, 1986, we referred
the matter to Judge Herlin for appropriate proceedings under Commission
Procedural Rule 80(c), 29 C.F.R. § 2700.BO(c). Judge Merlin assigned
the matter to himself.

195

·we observe further, however, that Commission Procedural Rule 51
governs the setting of appropriate hearing sites and requires a careful
balancing of interests. 29 C.F.R. § 2700.51. See Cut Slate, Inc., 1
FMSHRC 796, 796-98 (July 1979). The judge hereby is requested to
reexamine his choice of heari~g site specifically in view of the
principles set forth in Cut Slate.
Accordingly, this matter is returned to the judge for proceedings
consistent with this order. !/

Lastowka, Commissioner

~~er

2/
For purposes of. ruling on this motion, we have designated ourselves
as a panel of three members under section 113(c) of the Mine Act. 30
U.S.C. § 823(c).

i1

196

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

.

JOHN ED COX,
Complainant

FEB 3 1986

DISCRIMINATION PROCEEDING
Docket No. SE 85-127-D

v.

MSHA Case No. BARB CD 85-39

TENNESSEE CONSOLIDATED COAL,
Respondent

DECISION
Appearances:

Before:

John Ed Cox, Gruetli, Tennessee, pro sei
William I. Althen, Esq., Smith, Heenan &
Althen, Washington, D.C., for Respondent.

Judge Melick

On May 22, 1985, the Complainant, John Ed Cox, filed a
complaint of discrimination und~r section 105Cc>C2) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801
et. ~, "the Mine Safety Act," with the Secretary of Labor,
Mine Safety and Health Administration CMSHA} against
Tennessee Consolidated Coal. That complaint was denied by
MSHA and Mr. Cox thereafter filed a complaint of discrimination with this Commission on his own behalf under section
105(c)C3> of the Mine Safety Act. Mr. cox alleges that he
sufferred discrimination because he was "bumped to the second
shift" by a less senior employee.
Tennessee Consolidated Coal in its Answer responded
inter alia, that the complaint "fails to state a claim
against Respondent upon which relief can be granted". That
response may be taken as a motion to dismiss under Rule
12Cb)C6) of the Federal Rules of Civil Procedure. For the
purposes of such a motion, the well pleaded material allegations of the complaint are taken as admitted. 2A Moore's
Federal Practice, ! 12.08. A complaint should not be dismissed for insufficiency unless it appears to a certainty
that the complainant is entitled to no relief under any state
of facts which could be proved in support of a claim.
Pleadings are, moreover, to be liberally construed and mere
vagueness or lack of detail is not grounds for a motion to
dismiss. Id.
Section 105(c)(l) of the Mine Safety Act provides as
follows:

197

No person shall discharge or in any manner
discriminate against or· cause to be discharged or
cause discrimination against or otherwise interfere with the exercise of the statutory rights of
any miner, representative of miners or applicant
for employment in any coal or other mine subject
to this Act because such miner, representative of
miners or applicant for employment, has filed or
made·a complaint under or related to this Act,
including a complaint notifying the operator or
the operator's agent, or the representative of
the miners at the coal or other mine of an
alleged danger or safety or health violation in a
coal or other mine or because such miner, representative of miners or applicant for employment
is the subject of medical evaluations and
potential transfer under a standard published
pursuant to section 101 or because such representative of miners or applicant for employment
has instituted or caused to be instituted any
proceedings under or related to this Act or has
testified or is about to testify in any such
proceeding, or because of the exercise by such
miner, representative of miners or applicant for
employment on behalf of himself or others of any
statutory right afforded by this Act.
In order to establish a violation of section 105(c)(l)
the Complainant must prove that he exercised a right or
activity protected by the Mine Safety Act and that his
transfer to the second shift was motivated in any part by the
exercise of that protected activity. See Secretary ex. rel.
David Pasula v. Consolidation Coal Company, 2 FMSHRC 2786
(1980), rev'd on other grounds, sub nom, Consolidation Coal
Company v. Secretary, 663 F.2d 1211 (3rd Cir., 1981). In
this case Mr. Cox asserts that he was transfered to the
second shift in violation of his seniority rights because of
his age. At hearings held on the Respondent's Motion to
Dismiss Mr. Cox w~s given further opportunity to explain the
nature of his complaint. He readily acknowledged at those
hearings that it had nothing to do with safety but was based
solely on his perceived denial of seniority rights. Under
the circumstances it is clear that the grounds asserted are
not within the ambit of protections afforded by the Mine
Safety Act. Accordingly the allegations are not sufficient
·to create a claim under section 105(c) and this case must be
dismissed.

198

ORDER
Discrimination Proceedings, Docket No. SE 85-127-D are
hereby dismissed.

jl/
Gary elick
Admin'strative
Distribution:
Mr. John Ed Cox, Sunlite Lane, Gruetli, TN
Mail)
William I. Althen, Smith, Heenan & Althen, 1110 Vermont
Avenue, N.W., Washington, D.C. 20005 (Certified Mail)
Tennessee Consolidated Coal Company, P.O. Box 878, Jasper, TN
37347 (Certified Mail)
rbg

199

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
ON BEHALF OF CAREY D. RAUCH,
Complainant

FEB 3 1986

DISCRIMINATION PROCEEDING

.

Docket No. SE 86-15-DM
Hanleyville Quarry & Mill

.
MECHANICAL SYSTEMS SERVICES
.
INCORPORATED,
.
Respondent
v.

DECISION APPROVING SETTLEMENT
Before:

Judge Merlin

The Solicitor has filed a motion to approve settlement of
the above captioned discrimination proceedingin the amount of
$400.00.
The operator was cited for a violation of § 105(c)(l) of
the Act when it discharged the Complainant for refusing to
engage in a practice she thought unsafe. As part of the
settlement agreement, the operator has provided the Complainant
full back pay which was the relief sought. · The Solicitor also
advises that no prior discrimination claims and only one prior
assessment have been filed against the operator in the past two
years. I accept the Solicitor's representations. In view of
them the proposed settlement is Approved.
Accordingly, the operator is ORDERED TO PAY $400.00 within
30 days of the date of this decision.

~~

Paul Merlin
Chief Administrative Law Judge

Distribution:
William H. Berger, Esq., U.S. Department of Labor, Office of
the Solicitor, 1371 Peachtree Street, N.E., Atlanta, GA 30367
(Certified Mail)

200

Mr. Frank Walker, General Manager, Mechanical Systems Services,
Inc., 745 Greenwood Road, West Columbia, SC 29169 (Certified
Mail)
Ms. Carey D. Rauch, Route 2, Box 213-Al, Bythewood, SC 29016
(Certified Mail)
slk

201

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY.AND· HEALTH

..
.
.
.
.
.

ADMINISTRATION (MSHA),

Petitioner

v.
YOUGHIOGHENY AND OHIO COAL
COMPANY,
Respondent

FEB 4 1986

CIVIL PENALTY PROCEEDING
Docket No. LAKE 85-63
A.C. No. 33-00968-03591
Nelms No. 2 Mine

DECISION
Appearances:

Patrick M. Zohn, Esq., Office of the Solicitor,
U.S. Department of Labor, Cleveland, Ohio, for
Petitioner; Robert c. Kata, Esq., St. Clairsville, Ohio, for Respondent.

Before:

Judge Broderick

STATEMENT OF THE CASE
Petitioner seeks a civil penalty for one alleged violation
of a mandatory safety standard, that contained in 30 C.F.R.
§ 75.400.
Respondent concedes that a violation occurred. It
contests the classification of the violation as significant and
substantial, and contends that the civil penalty proposed is
inappropriately high. Pursuant to notice, the case was heard
in Wheeling, West Virginia, on November 14, 1985. Carl Minear
testified on behalf of Petitioner; Donald Statler testified on
behalf of Respondent. The parties waived the filing of post
hearing briefs, but each argued its position on the record
after the evidence was introduced. I have considered the
entire record and the contentions of the parties, and make the
following decision.
FINDINGS OF FACT
1. At all times pertinent to this proceeding Respondent
was the operator of an underground coal mine in Harrison
County, Ohio, known as the Nelms No. 2 Mine.
2. Respondent is of moderate size. It produces
approximately 550,000 tons of coal annually.

202

3. In the 24 months prior to the violation involved in
this proceeding, Respondent had 79 paid violations of 30 C.F.R.
§ 75.400, the standard involved in this proceeding.
4. The imposition of a penalty in this proceeding will
not affect Respondent's ability to continue in business.
5. The area covered by the order charging the violation
involved herei.n was regularly examined by a union fireboss.
Reports of such examinations on September 22, October 1,
October·4, October 8, October 11, and October 15, 1984 did not
refer to any accumulations of loose coal and coal dust. A
report of an examination on October 18, 1984 states that
"entries between 3 south seals and shaft and Main West seals
and 3 south because of the top and ribs peeling they look like
they were never rockdusted but were substantially dusted at one
time. My opinion 'it would be a waste of labor and material
since a real hazard does not exist." The report of examination
on October 19, 1984 states: "Part of entry to the top and ribs
peeled and covered all rockdust. I believe no hazard exists
here. And I'm assuming this is the belief of all other
inspectors, escorts, firebosses and safety personnel who have
travelled this entry, since no citation was issued, and no
mention was ever made of it needing rockdusted." The report of
examination on October 22, 1984 does not refer to accumulations
or need for rockdust.
6. MSHA inspectors inspected the area in question on 20
occasions between June 1978 and September, 1984. No citations
or orders were issued charging an accumulation of loose coal,
coal dust or other combustible materials.
7. On October 24, 1984, Federal Mine Inspector Carl
Minear found loose coal and coal dust, 6 to 36 inches deep and
16 feet wide on the mine floor in entries 9, 10, 11 and 12 and
the connecting crosscuts for a distance of 2200 feet, and the 4
Main West return entries between the return air shaft and 3
South seals, a distance of about 3000 feet. These
accumulations resulted from coal sloughage and were black in
color, indicating that rock dust had not been applied. Float
coal dust was not present. The inspector issued a 104(d)(l)
order of withdrawal charging a violation of 30 C.F.R. § 75.400.
8. The subject mine liberates in excess of one million
cubic feet of methane in a 24 hour period. The area involved
in the order including the seals (which seal off abandoned
portions of the mine) is particularly apt to liberate methane.
However, there was a double set of seals here, giving added
protection against methane. At the time the order was issued

203

methane readings varied from 1.1 percent to 1.5 percent. No
methane readings in the 5 to 15 percent range have ever been
detected in the area in question.
9. The Inspector testified that the area in question
looked as though it had never been rockdusted or that it had
not been rockdusted in many years. In fact, company records
indicate that it was rockdusted a total of eight times in 1981,
1982 and 1983. The coal sloughage was such that it covered the
rock dust completely. At some time prior to the order,
walkways had been made through the areas in question by
shovelling the sloughage over against the ribs.
10. The area in question was approximately 5000 feet from
the active sections in the mine. It was approximately 200 feet
from the·track entry.
11. Normally no miners travel the area except the
fireboss. No machinery or· equipment enters the area with the
exception of the tools (including possibly a flame safety lamp)
carried by the f ireboss.
12.

The order was terminated by rockdusting the area

involved.
ISSUES
1. Whether the violation was properly designated
significant and substantial?

2.

What is the appropriate penalty for the violation?

CONCLUSIONS OF LAW
1. Respondent was subject to the prov1s1ons of the Mine
Act in the operation of its Nelms No. 2 Mine, and I have
jurisdiction over the parties and subject matter of this
proceeding.
·

2. The violation of 30 C.F.R. § 75.400 charged in the
order of withdrawal issued October 24, 1984 did in fact occur.
3. The violation found was properly designated
significant and substantial. The hazard involved here is a
mine fire, which could result from an ignition caused by a
nonpermissible flame safety lamp in the presence of methane.
The violation contributed to the hazard because of Cl) the
substantial amount of combustible materials and the large area
involved, and (2) the gassy nature of the mine and especially
the seals area. Should an ignition occur, a fire would be

204

likely because of the accumulations, and there is a reasonable
likelihood that it would result in serious injury to miners.
See Mathies Coal Co., 6 FMSHRC 1 (1984).
4.
above.

The violation was serious for the reasons set out

5. Petitioner contends that the violation resulted from
Respondent's negligence since it knew that the accumulations
had existed for a long period of time. However, I conclude
that its negligence was greatly diminished because MSHA
inspectors had travelled the area and observed the
accumulations for many years without issuing citations. I
conclude the Respondent's negligence was minimal.

6. Respondent has a substantial history of previous
violations of the standard in question. This is particularly
significant in a gassy mine.
7. Based on the criteria in section llO(i) of the Act, I
conclude that an appropriate penalty for the violation found is
$500.

ORDER
Based on the above findings of fact and conclusions of
law, Respondent is ORDERED to pay within 30 days of the date of
this decision, the sum of $500 as a civil penalty for the
violation found herein.

j

tl-Av:..u>-

~ .kfl~udkvi, 6i._

James A. Broderick .
Administrative Law Judge

Distribution:
Patrick M. Zohn, Esq., U.S. Department of Labor, Office of the
Solicitor, 881 Federal Office Building, 1240 East Ninth Street,
Cleveland, OH 44199 (Certified Mail)
Robert C. Kota, Esq., Youghiogheny & Ohio Coal Company, P.O.
Box 1000, St. Clairsville, OH 43950 (Certified Mail)
slk

205

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
JAMES CORBIN, ROBERT CORBIN,
AND A. C. TAYLOR,
Complainants,

v.
SUGARTREE CORPORATION,
TERCO, INCORPORATED, AND
RANDAL LAWSON,
Respondents

FEB 5 1986

.

DISCRIMINATION PROCEEDING

:

Docket No. KENT 84-255-D
MSHA case No. BARB 84-35

..

.
.
.
:
..
..

Sugartree No. 1 Mine

DECISION
Appearances:

Before:

Carole M. Fernandez, Esq., Office of the
Solicitor, U.S. Department of Labor, Nashville,
Tennessee, for Complainants;
Guy E. Millward, Jr., Esq., and D. Randall
Jewell, Esq., Barbourville, Kentucky, for
Sugartree Corporation and Randal Lawson, and
Carlos R. Morris, Esq., Barbourville, Kentucky,
for Terco Incorporated.

Judge Melick

By decision dated December 10, 1985, the Respondents
herein were found jointly and severally liable for costs and
damages resulting from the unlawful discharge of the named
Complainants under section 105(c)(l) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 815Cc)(l).
(Appendix A).
Hearings were thereafter held to ascertain
costs and damages and a decision concerning these matters was
issued January 10, 1986 (Appendix B). Interest calculations
were subsequently filed by the Secretary on January 24, 1986.
ORDER
Discrimination Proceedings
Sugartree Corportation, Terco, Incorporated and Randal
Lawson are hereby directed and ordered, jointly and severally,

206

to pay within 30 days of the date of this decision the
following amounts to the designated persons:
James Corbin Robert Corbin A.C. Taylor -

$34,173.45
$36,355.90
$35,811. 74

The orders of reinstatement applicable to James Corbin and
Robert Corbin by the interlocutory decisions in this matter
dated December 10, 1985, and January 10, 1986, are now final.
Civil Penalty Proceedings
Sugartree Corporation, Terco, ~ncorporated and Randal
Lawson are hereby directed and ordered, jointly and severally,
to pay within 30 days of the date of this d ision, a civil
penalty of $1,000.

I

-Gary
Admi

Distribution:

I

Law Judge

Carole M. Fernandez, Esq., Office of the Solicitor, U.S.
Department of Labor, 280 U.S. Courthouse, 801 Broadway,
Nashville, TN 37203 (Certified Mail)
Guy E. Millward, Jr., Esq., and D. Randall Jewell, Esq., P.O.
Box 645, Barbourville, KY 40906 (Certified Mail)
Carlos R. Morris, Esq., P.O. Box 1008, Barbourville, KY 40906
(Certified Mail)
rbg

20 7

FEDERAL MINE SAFETY AND HEALTH REVIEW ~OMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APPENDIX A

Dece~ber

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
ON BEHALF OF
JAMES CORBIN, ROBERT CORBIN,
and A.C. TAYLOR,
Complainants

:

SUGARTREE CORPORATION,
TERCO, INCORPORATED, AND
RANDAL LAWSON,
Respondents

.

10, 1985
DISCRIMINATION PROCEEDING
Docket No. KENT 84-255-D
MSHA Case No. BARB 84-35
Sugartree No. 1 Mine

v.

DECISION
Appearances:

Before:

Carole M. Fernandez, Esq., Office of the
Solicitor, U.S. Department of Labor, Nashvill~,
Tennessee for Complainants;
Guy E. Millward, Jr., Esq., Barbourville,
Kentucky for Sugartree Corporation, Hubbs Creek
Corporation, and Randal Lawson; and Carlos R.
Morris, Esq., Barbourville, Kentucky for Sadd
Coal Company, Inc., and Terco Incorporated.

Judge Melick

This case is before me upon the Complaint by the
Secretary of Labor on behalf of James Corbin, Robert Corbin,
and A. c. Taylor under section 105Cc)(2) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et seq., the
"Act," alleging that these miners were discharged from the
Sugartree Corporation {Sugartree) on July 6, 1984, in violation of section 105(c)(l) of the Act.l

lsection 105(c)Cl) of the Act provides in part as follows: "No
person shall discharge • • • or cause to be discharged or
otherwise interfere with the exercise of the statutory rights
of any miner • • • in any • • • mine subject to this Act
because such miner • • • has filed or made a complaint under
or related to this Act, including a complaint notifying the
operator or operators agent • • • of an alleged danger or
health.violation in a • • • mine • • • or because of the
exercise by such miner • • • on behalf of himself or others
of any statutory right afforded by this Act."

20 8

On April 30, 1985, the Secretary sought to amend his
Complaint by alleging that Randal Lawson was also a "person"
responsible for the claimed unlawful discharge of the three
miners and that Terco Incorporated CTerco), Sadd Coal
Company, Inc., and Hubbs Creek Corporation were "alter egos"
and/or successor corporations to Sugartree and as such were
jointly and severally liable for damages suffered by the
individual complainants. The Secretary also asserts in his.
amended complaint that the named business organizations, as
successors or "alter-egos" to Sugartree, must reinstate the
individual complainants to positions equivalent to the
positions they formerly held with Sugartree since Sugartree
was no longer in business. Joinder was initially permitted
for purposes of consolidated proceedings on the merits and to
receive evidence on the Motion to Amend. For the reasons set
forth in this decision the Secretary's Motion to Amend is
granted so as to allow retroactive joinder of Terco and
Randal Lawson as party respondents in this proceeding but is
denied as to Sadd Coal Company, Inc. and Hubbs Creek
Corporation. Rule 19, Fed. Rules Civ. Proc. applicable by
virtue of Commission Rule lCb), 29 C.F.R. § 2700.l(b).
In order for the Secretary to establish a prima facie
violation of section 105(c)Cl> of the Act, he must prove by
a preponderance of the evidence that the individual complainants engaged in an activity protected by that section and
that their discharge or removal from Sugartree was motivated
in any part by the protected activity. Secretary ex rel.
David Pasula v. Consolidation Coal Company, 2 FMSHRC 2786,
(1980), rev'd on other grounds sub nom Consolidation Coal
Company v. Marshall, 663 F.2d 1211, (3d Cir. 1981). See also
Boitch v. FMSHRC, 719 F.2d 194 (6th Cir. 1983), and NLRB v.
Transportation Management Corporation, 462 U.S. 393 (1983),
affirming burden of proof allocations similar those in the
Pasula case.
The undisputed evidence shows that on the Friday before
the 1984 4th-of-July vacation at the Sugartree No. 1 underground mine, James Corbin, the day shift continuous miner
operator, reported a problem with the water sprays on the
continous miner to Joe Watkins, the general mine foreman.
Upon returning to work on July 5, Corbin found that the water
sprays had still not been repaired and, as a result, dust
created by the operation of the continuous miner was "hitting
the face" and enveloping Corbin and other miners working in
the entry. Corbin explained that the miner was of necessity
also cutting 2 to 4 inches of rock in the proeess thereby
mixing large quan~ities rock dust with the coal dust. In
addition, the ventilation was insufficient to remove the dust
from the work area. The dust was particularly severe to the

209

right of the continuous miner where A.
bother, Robert Corbin, were working.

c. Taylor and James'

Corbin and the others complained about the dust to face
boss James Proffit. It is not disputed that the dust was so
thick and the visibility so limited that the miners were
unable to properly test roof conditions as they progressed
and were unable to see the continuous miner as it moved in
close proximity to fhe men. In particular James Corbin was·
unable to see the other miners working near the continuous
miner he was operating thereby making it difficult to avoid
hitting them.
Proffit reported these initial complaints by the mine
telephone to the outside to Mine Foreman Watkins. Watkins
reportedly told the men to correct the problem by clamping
off the spray bar. The bar was then clamped but the sprays
even then did not work. Corbin testified that he was able to
make about nine cuts with the continuous miner before the
dust got so bad that he got sick and started "throwing-up.•
His eyes were extremely irritated and he could see nothing.
Corbin again complained to Proffit who again telephoned the
complaint to Watkins. Watkins then told Proffit to tell the
men to "cut coal or go home". The entire work crew of 7
decided to go home than rather than work under these conditions.
Robert Corbin was working as a jack setter adjacent to
the rib on the right side of the continuous miner and only 4
feet from the face. He too complained because of the dust
conditions. According to him it was so bad you could not see
your out-stretched hand. Even though he wore a painters dust
mask his lungs were "burning" from the dust. A. c. Taylor
was also working on the right side of the continuous miner
that day but as a timberman. According to Taylor the dust
was so thick that it filled his eyes, lungs, and nose. He
could "neither breathe nor see."
Jerry Bray, then a floating foreman for Sugartree,
acknowledged that the conditions were extremely dusty and
were therefore hazardous. In particular he found that the
right side of the entry was not ventilating properly.
Everybody working in the entry was complaining about the dust
but the three miners working on the right side were exposed
to more dust and were complaining more.
The sprays on the continuous miner were thereafter
fixed and the three complainants worked the next day. At the
end of the day however, Mine Foreman Joe Watkins issued each
a lay-off slip indicating thereon that the men were being
"laid-off because of a sharp dec~ine in production".

210

According to James Corbin, however, Terry McCreary, then vice
president of Sugartree, said they were discharged because
they had not run coal the day before. James Proffit the face
boss told Ja;nes Corbin that management wanted to know who was
doing the "crying" in the mine and Proffit reportedly told
Watkins that it was the "right side" meaning Taylor and the
Corbin brothers. James Corbin explained that the right side.
of the continuous miner was the most seriously affected by ..
the dust because the dust was drawn that way by the ventilation. Robert Corbin also asked Joe Watkins why they were
laid-off and Watkins reportedly said that it was because they
"wouldn't work in the dust". McCreary also reportedly said
they were laid-off because they would not work in the dust.
Mine Foreman Joe Watkins recalled getting calls from
the face boss, James Proffit, on the day in question concerning the broken spray bar and the reluctance of the three
complainants to work in the dust. He told Proffit to send
the men home. Watkins claims that when he handed out the
lay-off slips the next d•y he told the Corbins that he could
not tell them why they were laid-off, and that they should
see "Cotton" (the nickname for Sugartree president Randal
Lawson) for an explanation. Watkins admits however that he
told Lawson that it was the men on the right side and specifically James Corbin, Robert Corbin and A. c. Taylor, who were
complaining about the dust and refusing to work in it. It
was only a short time later that Lawson came back with the
lay-off slips for these same three miners. Watkins admits
that he and Lawson then also discussed hiring three new men
to replace the Complainants. Lawson told Watkins that he
would replace them by the next Monday. Indeed a new miner
operator and jack setter were immediately hired and several
days later another jack setter was hired.
Randal Lawson, president and sole owner of Sugartree at
the time of the "lay-offs" admittedly discussed the "layoffs" with both Joe Watkins, the mine foreman and Mathew
Logan, superintendant of operations. Lawson admitted that
before he "laid-off" the complainants Watkins told him that
those were the three who had been complaining about the
excessive dust and that indeed his decision to "lay-off" the
complainants was made "because they were the ones that
complained". He also admits that he then told Watkins that
he would obtain replacements for the three.
Within this framework of evidence it is clear beyond
all doubt that Randal Lawson "laid-off" the three complainants on July 6, 1984, based solely on their protected safety
complaints and/or their protected refusal to work in the face

211

of clearly hazardous conditions.2 There is no dispute that
the complainants refusal to work under the circumstances was
based upon a good faith reasonable believe that the continuance of the work under the conditions presented would have
been hazardous.
See Robinette v. United Castle Coal Company,
3 FMSHRC 803 (1981). Accordingly both Randal Lawson as an
individual and the Sugartree Corporation, for which Randal
Lawson was agent, are "persons" who unlawfully discharged the
complainants under section lOSCc)(l) of the Act. See footnote 1, supra. For the above reasons Randal Lawsof1Was also
properly joined as a party respondent by the amended complaint
filed by the Secretary. Rule 19, Fed. Rules Civ. Proc.
Fashioning a remedy in this case through the award of
damages and reinstatement has been complicated by what must
be construed as evasive efforts by Mr. Lawson and his associates. Indeed it appears that on the same day that two of
the complainants presented an order of temporary reinstatement issued by the Commission's Chief Judge to representatives of Sugartree, Sugartree ceased mining operations and
many of the same principals, supervisors and employees
continued mining operations in essentially the same mine
under the same MSHA identity number but under the name of
Terco. At the time of hearings Sugartree apparently had no
assets and was not engaged in any mining activity. The
Secretary accordingly has alleged in his Amended Complaint
that an appropriate remedy of damages and particularly of
reinstatement cannot be fully obtained without the joinder of
Terco as a successor to Sugartree. Rule 19, Fed. Rules Civ.
Proc.
In resolving the question of successorship in Munsey v.
Smitty Baker Coal Company, Inc., et al, 2 FMSHRC 3463 (1980),
the Commission applied the factors used by the Federal Courts
in EEOC v. McMillan Bloedel Containers Inc., 503 F.2d 1086,
1094C'6th Cir. 1974). These factors are: (1) whether the
successor company had notice of the charge, (2) the ability
of the predecessor to provide relief, (3) whether there has
been a substantial continuity of business operations, (4)

2MSHA roof and ventilation specialist Roger Dingess also
inspected the Sugartree mine on July 10, 1984, and found that
the ventilation continued to be seriously inadaquate and was
in violation of the ventilation plan. He also found that the
sprays on. the continuous miner were not then working properly
and that excessive dust was in suspension.
In addition to
the long term health hazard associated with miners breathing
respirable dust Dingess observed the immediate hazards caused
by lack of visibility and the effects of coughing and
vomiting caused by inhaling and ingesting the rock dust.

212

whether the new employer uses the same plant, (5) whether he
uses the same or substantially the same work force, (6)
whether he uses the same or substantially the same supervisory personnel, (7) whether the same jobs exist under
substantially the same work conditions, <8> whether he uses
the same machinery, equipment and methods of production and
(9) whether he produces the same product.
There is no dispute that when mining operations shifted
from Sugartree to Terco in July 1984, Randal Lawson was
president and Carol McCreary was secretary/treasurer of both
Sugartree and Terco. Thus whatever notice these agents of
Sugartree had they also had that notice as agents of Terco.
Since the intial complaints were filed by the individual
miners with MSHA on July 12, 1984, and an investigation was
thereafter conducted by MSHA it may reasonably be inferred
that Terco had notice that charges of unlawful discrimination
had been made. Indeed since Mr. Lawson was the perpetrator
of what he should have known was a violation of the Act he
should not now be heard to complain that he, as president and
agent of both Sugartree and Terco, did not have notice of the
corresponding liability under the Act of both Sugartree and
Terco. Under the circumstances I find that Terco in fact did
have notice of the charges.
Since Sugartree admittedly has no assets and is apparently no longer engaged in any business activity it is clear
that it could not provide relief either through monetary
damages or reinstatement. I also find that a substantial
continuity of business operations was maintained from
Sugartree to Terco. Indeed the mine foreman for both
Sugartree and Terco, Joe Watkins, testified that he only
learned of the changeover when the former vice president of
Sugartree and subsequent president of Terco, Terry McCreary,
told him. Watkins testified that he saw no other noticeable
change except the method of mining changed around that time
to "shooting from solid". Watkins testified that six or
seven or about one-half of the employees of Sugartree also
continued working for Terco.
Watkins also observed that under Terco they continued
to use the same mine entrance although they began closing off
the left side of the mine and prepared to mine the right side.
There was apparently only a brief delay necessitated by preparatory matters relating to ventilation before coal production continued. It is observed that the original ventilation
plan submitted by Sugartree includes both the right side and
the left side of what has been identified as ~he Sugartree
No. 1 Mine. The evidence also shows that Terco began
operating on the right side under the same mine identity that

213

had been filed with MSHA by Sugartree. Within this framework
it is clear that Terco continued to mine coal from essentially the same mine as Sugartree using substantially the
same workforce and supervisory personnel.
While the evidence shows that the method of mining
followed by Terco, known as "shooting from the solid"
differed from the ~ethod followed by Sugartree, i.e., continuous mining, this change was not significant. While Terco
would not have needed a continous miner operator under this
method of mining it is clear that the same personnel could
have been used in other capacities for which they had been
trained. Within the above framework of evidence it is clear
that Terco was a successor business entity and accordingly is
jointly and severally liable for the illegal acts of discrimination in this case. Accordingly the Secretary's Motion
to Amend by also including Terco, Incorporated as a party
respondent is also granted. Rule 19, Fed. Rules Civ. Proc.
The Motion to Amend to join Sadd Coal Company, Inc. and Hubbs
Creek Corporation is denied since the Secretary has not shown
that with the joinder of Terco and Randal Lawson complete
relief could not now be accorded to the complainants. Rule
19, supra.
ORDER
Terco Incorporated is hereby ordered to immediately
reinstate James Corbin, Robert Corbin, and A. c. Taylor to
the same (or comparable) positions they held at the time of
their "lay-off" on July 6, 1984, at the Sugartree Corporation.
It is further ordered that the Secretary of Labor immediately
confer with the Sugartree Corporation, Terco, Incorporated,
and Randal Lawson, through their representatives if applicable, to determine the amount of costs, damages, and interest
due as a result of the unlawful discharges found in this case.
The Secretary shall thereafter file with the undersigned a
written report of such consultations on or before December 31,
1985. This decision is not a final disposition of this case
and no final disposition will be made until such time as the
issues of costs, damages and interest are resolved.
CIVIL PENALTY
In light of my findings herein that Randal Lawson discharged James Corbin, Robert Corbin, and A. c. Taylor in
clear violation of section 105(c)(l) of the Act and that he
knew or should have known that when he discharged those
individuals he was doing so in violation of the Act, I find
that a high degree of negligence was involved. The violation
was quite serious in that the individual miners asserting

214

their rights under the Act unlawfully lost their source of
work and income. The violaton not only had an immediate
economic and social impact upon the individual miners but
also had the effect of deterring others from asserting their
rights under the Act. The violation was accordingly quite
serious. I consider that the responsible parties were of
small size and had no history of prior violations of section
105(c). Wherefore Sugartree Corporation, Terco Incorporated
and Randal Lawson will be, upon final disposition of these
proceedings, join~ly and severally ordered t pay civil
penalties in the amount of $1,000.

~

Judge

'.

Distribution:
Carole M. Fernandez, Esq., Office f the Sol citor, U.S.
Department of Labor, 280 U.S. Cour house, 801 Broadway,
Nashville, TN 37203 CCertif ied Mail)
Guy E. Millward, Jr., Esq., P.O. Box 645, Barbourville, KY
40906 (Certified Mail>
Carlos R. Morris, Esq., P.O. Box 1008, Barbourville, KY 40906
(Certified Mail)
rbg

215

!

·-

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE·
FALLS CHURCH, VIRGINIA 22041

APPENDIX B
January 10, 1986
SECRETARY OF LABOR,
MINE SAFETY ANO HEALTH
ADMINISTRATION (~SHA),
ON BEHALF OF
JAMES CORBIN, ROBERT CORBIN,
AND A. C. TAYLOR,
Complainants,

.•

DISCRIMINATION PROCEEDING
Docket No. KENT 84-255~0
MSHA Case No. BARB 84-35

:

Sugartree No. l Mine

v.

SUGARTREE CORPORATION,
TERCO, INCORPORATED, AND
RANDAL LAWSON,
Respondents

..
DECISION

Appearances:

Before:

Carole M. Fernandez, Esq., Office of the
Solicitor, U.S. Department of Labor, Nashville,
Tennessee, for Complainants;
Guy E. Millward, Jr., Esq., and D. Randall
Jewell, Esq., Barbourville, Kentucky, for
Sugartree Corporation and Randal Lawson, and
Carlos R. Morris, Esq., Barbourville, Kentucky,
for Terco Incorporated.

Judge Melick

By decision dated December 10, 1985, the Respondents
herein were found jointly and severally liable for costs and
damages resulting from the unlawful discharge of the named
Complainants under section 105Cc)(l) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et. ~' the
"Act". Hearings were thereafter held on the issue of costs
and damages on January 2, 1986, in London, Kentucky.
A backpay damage award is the sum equal to the gross
pay the miner would have earned but for the unlawful discharge, less his actual "net interim earnings.". Bradley v.
Belva Coal Company, 4 FMSHRC 982 (1982); Secretary ex. rel.
Dunmire and Estle v. Northern Coal Company, 4 FMSHRC 126
Cl982). "Net interim earnings" is an accepted term of art
which does not ref er to net earnings in the usual sense
(gross pay minus various withholdings). Rather, the term
discribes the employees gross interim earnings less those
expenses Cif any> incurred in seeking and holding the interim

216

employment ~ expenses that the employee would not have
incurred had he not suffered the unlawful discharge. Belva
Coal Company, supra.
It is undisputed that at the time of their unlawful
discharge from Sugartree Corporation (Sugartree), each of the
individual Complainants regularly worked 9 hours a day, 5
days a week. They earned $9.50 per hour for ~he first 40
hours a week and $14.75 an hour for the additional 5 hours a
week overtime. They also worked one Saturday a month in
return for major medical insurance coverage under a Blue
Cross and Blue Shield policy. According to former Sugartree
president Randal Lawson this coverage cost $200 per month for
each employee. This amount is to be included in the backpay
award as a fringe benefit that was an integral part of the
Complainants wage-benefit package at Sugartree. Northern
Coal Co., supra.
The backpay computation based upon the stated earnings
and fringe benefits should commence on July 6, 1984, the date
the Complainants were unlawfully discharged and should
terminate but not include the date of reinstatement or waiver
of reinstatement i.e., January 6, 1986. At hearings on
January 2, 1986, James and Robert Corbin accepted reinstatement to successor mine operator Terco, Incorporated commencing January 6, 1986. At the same proceedings A. C.
Taylor waived his right to reinstatement because he had
obtained preferable alternative employment.
Robert Corbin also suffered specific losses from his
unlawful discharge because he was thereafter required to
twice refinance a jeep automobile because of his inability to
make the higher monthly payments. According to the Bank of
Williamsburg Mr. Corbin will be required to pay $1,240.84 in
additional finance charges because of this refinancing. That
amount is properly chargable as damages in these proceedings
and interest should be charged on that amount in accordance
with the costs noted in Exhibit D-G-6. See Secretary ex.
rel. Noland v. Luck Quarries, Inc., 1 FMSHRC 2426 (1980).
Respondents have the burden of proving mitigation of
damages including interim earnings. N.L.R.B. v. Izzi, 395
F.2d 241 (1st Cir., 1968); and N.L.R.B. v. Mastro--prastics
Corp., 354 F.2d 170 (2nd Cir. 1965), cert. denied 384 U.S.
972 Cl966). In this case the Secretary produced each of the
individual Complainants as witnesses who testified concerning
their interim ~arnings. While some of this testimony is
vague and imprecise, Respondents have produced no contradictory evidence. Accordingly I accept the testimony of the
individual Complainants as to their interim earnings as best
as can be reconstructed. Where there is any uncertainty I
have accepted the larger amount of interim earnings thereby
reducing the liability of Respondents. There is also evidence in this case that the Complainants had received various

217

amounts of unemployment compensation and food stamps. These
amounts are not however generally considered to be "earnings"
to be deducted from backpay awards. Boitch v. FMSHRC and
Neal, 704 F.2d 275 (6th Cir. 1983)1 N.L.R.B. v. Marshall
Field and Company, 318 U.S. 253, 255 (1943)1 N.L.R.B. v.
Gullett Gin company, 340 u.s 361, 369 Cl951).
JAMES CORBIN
$1,000 should be deducted as interim earnings for
amounts James Corbin received in 1984 from Dick Hall who was
apparantly superintendent of a now defunct coal miQe operator.
Although Corbin concedes that this amount was paid for work
performed during 1984 he maintains that it was a "loan" from
Dick Hall to cover a "cold check" issued by the mine operator.
Since the "loan" apparently does not have to be repaid until
the mine operator finally makes good on his check to Corbin
and since there is no formal evidence of debt I consider this
amount as interim earnings to be deducted from the backpay
award.
During the first quarter of 1985, James Corbin earned
$1,800 from the Girdner Mining Company. During the second
quarter of 1985 he earned $500 at the A.A. Coal Company and
$600 at the Fair Lady Coal Company. He earned $2,400 at the
Big Fanny Coal Company during the third quarter of 1985, and
during the fourth quarter of 1985 he received $560 for work
performed for Junior Helton. As of the date of hearing he
continued to work for Junicr Helton and presumably continued
to earn a maximum of $350 per week.
ROBERT CORBIN

It is not dis~uted that Robert Corbin had no interim
earnings during 1984. The evidence shows that in the first
quarter of 1985 he earned $1,449 from the Girdner Mining
Company and that during the second quarter 1985 he earned
$1,466 from the Fair Lady Coal Company. Thereafter, and
presumably during the third quarter of 1985, Robert Corbin
worked part time at the Ellison Funeral Home as a grave
digger earning $1,500. During the fourth quarter of 1985 he
earned $1,800 from the H & R Coal Company and as of the date
of hearing continued to work for this company at $300 per
week.
A. C. TAYLOR
According to check stubs in evidence, Mr. Taylor had net
interim earnings from the Girdner Mining Company during the
fourth quarter of 1984 of $792 (Exhibit D-G-5). These check
stubs show that Mr. Taylor had net interim earnings from the
Girdne.r Mining Company during the first quarter of 1985 of
$288. Since he testified to earning $380.27 from the Girdner

218

Mining Company (Exhibit D-G-4) for that same period. I
accept this larger amount as correct. Taylor also earned
$627.47 from the G&S Mining Company during the first quarter
of 1985. He had no earnings during the second and third
quarters of 1985. During the fourth quarter of 1985 commencing October 21, 1985, he was earning $350 per week. He
continued to earn that amount through the date of the
hearing.
ORDER

Within the framework of the findings in this decision
the Secretary is directed to compute the total amount of
damages and interest through January 31, 1986, to be awarded
the individual Complainants in this proceeding. Those
computations shall be filed with the undersigned on or before
January 25, 1986. The Secretary is also directed to file a
status report on or before January 25, 1986, concerning the
reinstatement of James and Robert Corbin. This decision is
not a final disposition of these proceedings and such a
disposition will not be made until the issues of costs,
damages, interest, reinstatement and the am unt of civil
penalty are finally resolved.

f

Gary
Admi

·L"l·~·

lick
trativ

Law Judge

Distribution:
Carole M. Fernandez, Esq., Office of the Solicitor, U.S.
Department of Labor, 280 U.S. Courthouse, 801 Broadway,
Nashville, TN 37203 (Certified Mail)
Guy E. Millward, Jr., Esq., P.O.
40906 (Certified Mail)

Bo~

64~r

Carlos R. Morris, Esq., P.O. Box L<i ft.
(Certified Mail)
rbg

219

Barbourville, KY

,_~..:.;_ ..

:urville, KY 40906

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 7 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

. CIVIL PENALTY PROCEEDINGS
:
:

Docket No. SE 85-59
A.C. No. 01-00758-03626

:

Docket No. SE 85-60
A.C. No. 01-00758-03627

v.
JIM WALTER RESOURCES, INC.,
Respondent

No. 3 Mine
DECISIONS
Appearances:

George D. Palmer, Esq., Office of the
Solicitor, U.S. Department of Labor,
Birmingham, Alabama, for Petitioner;
Robert Stanley Morrow and Harold D. Rice,
Esqs., Jim Walter Resources, Inc., Birmingham,
Alabama, for Respondent.

Before:

Judge Koutras
Statement of the Proceedings

These proceedings concern civil penalty proposals filed
by the petitioner against the respondent pursuant to section
llO(a) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 820(a), seeking civil penalty assessments for
alleged violations of mandatory safety standard 30 C.F.R.
§ 75.1403 and 75.1403-8(d).
The respondent filed timely answers contesting the proposed civil penalties and hearings were held in Birmingham,
Alabama. The parties waived the filing of posthearing proposed findings and conclusions. However, all oral arguments
made by counsel on the record during the course of the hearings have been considered by me in the adjudication of these
cases.

220

Issue
The principal issues presented in these proceedings are
Cl> whether the safeguard provisions found in 30 C.F.R.
§ 75.1403, and the criteria which follow in sections
75.1403-{b){3) and 75.1403-S(d) are advisory or mandatory
requirements, and (2) whether the respondent's failure to
comply with the terms of the safeguard notices issued in
these cases constitutes a violation of mandatory safety standards for which civil penalties may be assessed.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seg.
2.

Section llO(i) of the 1977 Act, 30 u.s.c.

3.

Commission Rules, 29 C.F.R.

§

2700.1 et seg.

Stipulations
The parties stipulated to the following:
1. The respondent is the owner and operator of the subject mine.
2. The respondent and the mine are subject to the jurisdiction of the Federal Mine
Safety and Health Act of 1977.
3. The Administrative Law Judge has
jurisdiction in these cases.
· 4. The MSHA Inspectors who issued the
subject orders or citations were authorized
representatives of the Secretary.
5. A true and correct copy of the subject citations were properly served upon the
respondent.
6. The copy of the subject citations and
determination of violations at issue are
authentic and may be admitted into evidence
for purpose of establishing their issuance,
but not for the purpose of establishing the
truthfulness or relevance of any statements
asserted therein.

221

§

820(i).

7. Imposition of civil penalties in
these cases will not affect the respondent's
ability to do business. ·
8. The alleged violations were abated in
good faith •
. 9. The respondent's history of prior
violations is average.
10. The respondent is a medium-size
operator.
Discussion
The violations in issue in these proceedings are as
follows:
Docket No. SE 85-59
Section 104(a) "S&S" Citation No. 2310757, was issued at
10:00 a.m., on June 15, 1984, and it cites a violation of
mandatory safety standard 30 C.F.R. § 75.1403-S(d}. The
condition or practice is described as follows:
The clearance along the section 007-0
track was obstructed by 2 timbers laying along
the track and a material car loaded with timbers that was hanging out over the straight
track over which men and materials are transported. The timbers on the supply car was
(sic) hanging out over the man bus that was
operating on the straight track. L. A.
Holified park (sic) the timber car in the kick
back under the direct supervision and instruction of supervisor Earnest Warren. This violation is a part of 107 A Order No. 2310756 so
no abatement time is set.
Docket No. SE 85-60
Section 104(a) "S&S" Citation No. 2483944, was issued at
8:35 a.m., on January 22, 1985, and it cites a violation of
mandatory safety standard 30 C.F.R. § 75.1403. The condition
or practice is described as fqllows: "The No. 7 man bus
being used to transport seven miners from the No. 8 section
was not equipped with an operative sanding device in that the
reservoirs were empty and sand passed through the lines on
the track when the bus was parked."

222

Petitioner's Testimony and Evidence - Docket No. SE 85-59
Luther McAnally testified that he is a retired former
.MSHA inspector, and.he confirmed that he issued an imminent
danger order and a citation in this case on June 15, 1984.
He stated that a material car loaded with timbers was parked
in a "kick back" along the track in question. The loaded
timbers were protruding over the track and two timbers were
lying on the ground and touching the ties over which the
track was laid.
Mr. McAnally stated that he was in a track jeep with the
company safety inspector, a mine safety committeeman, and the
jeep operator, and as the jeep travelled along the track it
passed close to the protruding timbers, and in fact "bumped"
the timbers as the jeep came to a stop. Mr. McAnally stated
that he had to scramble and move over in his seat to avoid
being struck by the timbers, but that the jeep operator who
was seated at the controls in an enclosed cab had no room to
move in the event the jeep continued and struck the timbers.
The operator's cab was approximately 6 to 7 inches off the
rail, and Mr. McAnally believed that the operator would have
suffered serious injuries had he been struck by the timbers.
With respect to the two timbers lying by the track,
Mr. McAnally believed they presented a hazard since they
obstructed the rail and were not clear of the jeep travelway.
Mr. McAnally stated that he issued an imminent danger
order to isolate the cited hazardous kick back area where the
timbers were located and to remove the occupants of the jeep
from further exposure to the obstruction hazard. He confirmed that he issued the section 104(a) citation at the same
time in order to cite a violation of section 75.1403(8)(d),
and to achieve abatement of the condition. He confirmed that
he relied on a previously issued safeguard notice, No. T.J.I.
issued by MSHA Inspector T. J. Ingram on July 27, 1976, to
support his citation (exhibit G-1) (Tr. 18-24).
On cross-examination, Mr. McAnally confirmed that he and
the other individuals in the man trip jeep were the only
individuals exposed to the hazard resulting from the cited
conditions. He stated that his principal duties as an inspector entailed the inspection of mines and the enforcement of
mandatory safety standards. He denied that his duties
included the rendering of advice to mine operators or miners.

Mr. McAnally stated that at the time of his inspection
he was aware of tne fact that Mr. Ingram had issued the previous safeguard notice, and he confirmed this by reviewing
the official files in his office (Tr. 27-33).
Petitioner's counsel confirmed that the 1976 safeguard
notice relied on by Inspector McAnally makes reference to
several loGations .~long the track haulageway where the clearance was less than 24 inches. The notice also makes reference to an obstructed clearance in a walkway in that refuse,
loose rock, and supplies were present. He also confirmed
that the conditions cited by Mr. McAnally must be substantially the same kind of conditions described in the original
safeguard notice. His position is that since Mr. McAnally
found there was no track clearance, or less than 24 inches of
clearance because of the pro~ruding timbers, his reliance on
the prior notice was proper (Tr. 35-36). Inspector McAnally
confirmed that there are no other specific mandatory standards covering the conditions he cited, and if there were, he
would have cited another appropriate standard rather than
relying on the safeguard notice (Tr. 36).
MSHA Inspector T. J. Ingram confirmed that he issued a
safeguard notice at the No. 3 Mine on July 27, 1976, exhibit
G-1, and stated that he did so after finding the main track
haulageway cluttered along a tight curve going north along a
track haulageway. The required track clearance was less than
the required 24 inches. Mr. Ingram confirmed that he served
the notice on Ken Price, the respondent's safety inspector,
and that he discussed with him the cited conditions as well
as what was required to abate the conditions (Tr. 40).
On cross-examination, Mr. Ingram confirmed that he has
rendered advice to miners and management pe~sonnel in the
mines with respect to safety practices. He also confirmed
that he has pointed out violative conditions during his
inspections, and that his advice and recommendations, while
not mandatory, are freely given as part of his inspection
duties (Tr. 40-43).
In response to further questions, Mr. Ingram stated that
once a safeguard notice is issued, an inspector may rely on
it in future inspections where he issues citations or orders.
He.confirmed that the notice he issued on July 27, 1976, is
still in effect at the No. 3 Mine, and that in the event he
finds an obstructed clearance on the track haulageway, he
would issue a citation and rely on that notice. He confirmed
that there is no way that a mine operator can be relieved of
the requirements of a safeguard notice, and he believed that

224

the conditions cited in such a notice must be the same or
similar to any condition which he might find on any given day
(Tr. 45).
During the course of the hearing, I took note of the
fact that subsequent to the time Mr. McAnally issued his citation of June 15, 1984, another MSHA inspector (Theron E.
Walker) modified the citation on October 3, 1984, (copy in
pleadings), to delete the "initial action" shown on item 14
of the citation form. Item 14 is the place on the form where
Inspector McAnally made reference to Mr. Ingram's safeguard
notice of July 27, 1975.
Mr. McAnally had no knowledge of the modification issued
by Inspector Walker (Tr. 46). When asked to explain this
modification, MSHA Cou~sel Palmer stated that Mr. Walker probably intended to modify the section 107(a) order issued by
Inspector McAnally at the time he issued his separate section
104Ca> citation, but did not distinguish the two (Tr. 47).
Counsel asserted that notwithstanding the deletion by Inspector Walker, the respondent had adequate notice of the requirements of the safeguard notice relied on by Inspector McAnally,
and that the citation issued by Mr. McAnally specifically made
reference to that safeguard notice. Counsel concluded that
the deletion is immaterial to the issue presented in this
case, and he maintained that the respondent had adequate
notice as to what was required by the safeguard notice at the
time it was issued by Mr. McAnally and up to and including the
time of abatement (Tr. 48).
Respondent's counsel could offer no explanation for the
deletion, and his position is that Mr. McAnally's citation
must stand or fall on the question of whether the safeguard
provided adequate notice to the respondent as to what was
required to achieve compliance (Tr. 49). Counsel's position
is that the safeguard notice is inadequate to change it into
a mandatory standard requirement CTr. 49).
Petitioner's Testimony and Evidence - Docket No. SE 85-60
Petitioner's counsel stated that the inspector who
issued Citation No. 2483944, Steve J. Kirkland, was out of
the State on other MSHA business and was not available to
testify in this proceeding. However, the parties stipulated
that the facts alleged in Citation No. 2483944 occurred as
alleged. They also stipulated that the civil penalty factors
as set forth in section III of the citati'on (negligence, gravity, and good faith), and on the second page of the proposed
assessment (MSHA Form 1000-179), are properly evaluated.

225

MSHA Inspector Thomas Meredith confirmed that he issued
safeguard Notice No. I T.L.M. on October 19, 1976, at the
respondent's No. 3 Mine and that he served it on the respondent's mine safety inspector Ken Price. Mr. Meredith stated
that he discussed the notice with Mr. Price, explained the
conditions referred to therein, and advised him what had to
be done to insure future compliance with the notice (exhibit
G-1).

Mr. Meredith stated that the previous 1976 MESA safeguard
notice form did not provide for a reference to the particular
safeguard section, such as section 75.1403-6(b)(3), and that
he simply referred to section 75.1403, Subpart o, and
described the specific safeguard as "adequate and operative
sanding devices."
On cross-examination, Mr. Meredith confirmed that in his
capacity as an MSHA inspector he often gives advice to miners
concerning mine safety conditions or practices. He also confirmed that he gave the respondent a reasonable amount of
time to abate the conditions described in his safeguard notice
and that he issued several extensions to afford the respondent
an opportunity to correct the conditions (Tr. 75-77).
Petitioner's exhibit G-2, consists of copies of previously issued section 104Ca) citations issued at the No. 3
Mine (Tr. 79), and they are as follows:
Citation No. 0748974, September 26, 1979,
30 C.F.R. § 75.1403. The No. 7 personnel
carrier being used on material and mantrip
haulage system was not provided with operating
sanding device. Safeguard No. 1 T.L.M. dated
10-19-76.
Citation No. 0748973, September 26, 1979,
30 C.F.R. § 75.1403-6{b)(3). The No. 13 personnel carrier being used on material and mantrip haulage system was not provided with
operating sanding device. Safeguard No.
1 T.L.M. dated 10-19-76.
Citation No. 0748972, September 26, 1979,
30 C.F.R. § 75.1403-6(b)(3). The No. 11 personnel carrier being used on material and mantrip· haulage system was not provided with
operating sanding device. Safeguard No.
1 T.L.M. dated 10-19-76.

226

The citations were subsequently abateq after the respondent provided the cited personnel carriers with operating
sanding devices.
Respondent's Arguments
The respondent's arguments with respect to the previously
issued safeguard notices in these cases are as follows (Tr.
49-68):
1. The safeguard notice provisions found
in section 75.1403, and the criteria which·
follow with respect to self propelled personnel carriers section 75~1403-6(b)(3), concerning properly installed and well-maintained
sanding devices, and section 75.1403-S(d),
concerning haulage road clearances are advisory rather than mandatory requirements:--2. The previously issued safeguard
notices relied on by the inspectors in these
proceedings are general and advisory in nature
and fail to specifically put the respondent on
notice as to what is required to insure compliance with any applicable mandatory safety
standards.
3. The previously issued safeguard
notices, on their face, particularly with
respect to the printed language on the form
(Specific Recommended Safeguards) supports a
conclusion that those notices are advisory
recommendations rather than mandatory enforceable standards.
4. On the facts presented in these proceedings, the previously issued advisory safeguard notices do not specifically ref er to
conditions or practices cited by the inspectors in the citations issued in these
proceedings.
5. The use of the "advisory" word should
rather than the "mandatory" word shall in the
prior safeguard notices connote an advisory
rather- than a mandatory requirement ~or
compliance.

227

With regard to the previously issued 1979 citations,
exhibit G-2, where the inspectors relied on Inspector
Meredith's safeguard notice of October 19, 1976, to support
violations for the respondent's failure to provide operating
sanding devices on its personnel carriers, respondent's
counsel asserted that simply because these citations were
issued, MSHA may not "bootstrap" the safeguard notice and
transform it intcr a mandatory standard (Tr. 57). When asked
whether or not these prior citations were contested, respondent's counsel replied that he was not in the respondent's
employ at that time, and that mine management would rather
pay the civil penalties rather than "make an inspector mad"
(Tr. 58). He also asserted that citations are sometimes paid
out of ignorance or "they get caught up in the paperwork"
(Tr. 66).
Respondent's counsel conceded that an adequately written
safeguard notice may become a mandatory standard on a
mine-by-mine, case-by-case basis (Tr. 58). Counsel does not
dispute the facts as stated on the face of the citations
issued in these proceedings. His argument is that the safeguard notices used by the inspectors to support the citations
are inadequate and do not put the No. 3 Mine on notice as to
what is required to maintain compliance. Counsel is of the
view that the safeguards are advisory opinions rather than
mandatory standard requirements (Tr. 59).
In support of
these arguments, counsel cited the case of Secretary of Labor
v. Pittsburgh-Des Moines Steel Company and OSHRC, 584 F.2d
638 13d Cir. 1978), to support his argument that the use of
the word "should" in regulatory safety and health rules are
viewed only as recommendations and not as mandatory standards
(Tr. 50, 59).
Counsel argues that since MSHA inspectors provide advice
and recommendations to mine operators in the course of their
inspections, the use of the word "should" in the safeguard
notices fails to adequately put the operator on notice as to
what is actually required of him in terms of compliance. In
short, counsel argues that the inspectors failed to adequately
differentiate what is mandatory and what is advisory {Tr. 51).
Counsel conceded that had the inspectors who issued the safeguard notices used the word "shall" rather than "should," and
made it clear that it was a mandatory requirement, he would
concede that adequate mandatory notice has been given to the
respondept (Tr. 59-60).
In further support of his arguments, respondent's counsel requested that I take judicial notice of my decisions in
Monterey Coal Company v. MSHA, LAKE 83-67, LAKE 83-78, and

22 8

LAKE 83-84, decided February 23, 1984, 6 FMSHRC 424, as well
as the following decisions: ~ v. Jim Walter Resources,
Inc., BARB 78-652-P, September 4, 1979, 6 FMSHRC 1317 CJ.
Michels); Consolidation Coal Company v. MSHA, WEVA 79-129-R,
July 31, 1980, 2 FMSHRC 2021 CJ. Cook; MSHA v. Jim Walter
Resources, Inc. and Cowin and Company, BARB 77-266-P and
BARB 76-465-P, November 6, 1981, 3 FMSHRC 2488 (Commission);
and MSHA v. U.S. Steel Mining Company, Inc., PENN 82-13 and
PENN 83-5 7"'."Rr March 29, 19 82, 4 FMSHRC 526 CJ. Merlin).
Findings and Conclusions
30 C.F.R. § 75.1403 repeates section 314(b) of the Act
and provides as follows: "Other safeguards adequate, in the
judgment of an authorized representative of the Secretary, to
minimize hazards with respect to transportation of men and
materials shall be provided."
Section 75.1403-1 provides:
(a) Sections 75.1403-2 through 75.1403-11
set out the criteria by which an authorized
representative of the Secretary will be guided
in requiring other safeguards on a mine-by-mine
basis under section 75.1403. Other safeguards
may be required.
Cb) The authorized representative of the
Secretary shall in writing advise the operator
of a specific safeguard which is required pursuant to section 75.1403 and shall fix a time
in which the operator shall provide and thereafter maintain such safeguard. If the safeguard is not provided within the time fixed
and if it is not maintained thereafter, a
notice shall be issued to the operator pursuant to section 104 of the Act.
Cc) Nothing in the sections in the section 75.1403 series in this Subpart O precludes
the issuance of a withdrawal order because of
imminent danger.
- In southern Ohio Coal Company, (SOCCO), 7 FMSHRC 509
(April 1985), the Commission noted that the safeguard provisions of the Act confer upon the Secretary "unique authority"
to promulgate the equivalent of mandatory safety standards
without resort to the otherwise formal rulemaking requirements of the Act. The Commission held that safeguards,

229

unlike ordinary standards, must be strictly construed, and a.
safeguard notice "must identify with specificity the nature
of the hazard at which it is directed and the conduct
required of the operator to remedy such hazard." In short,
the operator must have clear notice of the conduct required
of him.
In·socco, an inspector issued a citation after finding
water 10 inches in depth from rib to rib at a stopping located
along a belt conveyor. Because of the presence of the water,
the inspector believed that a clear travelway of 24 inches was
not provided along the conveyor belt as required by a previously issued safeguard notice. The safeguard notice was
issued after the inspector found fallen rock and cement blocks
at three locations along a conveyor belt. Addressing the question as to whether the safeguard notice referencing "fallen
rock and cement blocks at three locations," and requiring
24 inches of clearance on both sides of the conveyor belt,
should have put SOCCO on notice that conditions such as the
water described in the citation fell within the safeguard's
prohibitions, the Commission concluded that it did not. In
this regard, the Commission stated as follows at 7 FMSHRC:
Given the frequency of wet ground conditions in the mine, and the basic dissimilarity
between such conditions and solid obstructions
such as rocks and debris, we find that SOCCO
was not given sufficient notice by the underlying safeguard notice issued in 1978 that
either wet conditions in general or the particular conditions cited in 1983 by the inspector
in this case would violate the underlying safeguard notice's terms.
We do not hold that a safeguard notice
pertaining to hazardous conditions caused by
wetness could not be issued. Conditions such
as those cited by the inspector here, if hazardous, can just as readily be eliminated by
issuance of safeguard notices specifically
addressin~ such conditions.
By taking this
approach rather than bootstrapping dissimilar
hazards into previously issued safeguard
notices, the operator's right to notice of
conditions that violate the law and subject it
to penalties can be protected with no undue
infringement of the Secretary's authority or
loss of miner safety.

~o

In a footnote at 7 FMSHRC 512, the Commission made the
following observation:
"The requirements of specificity and
narrow interpretation are not a license for the raising or
acceptance of purely semantic arguments • • • • We recognize
that safeguards are written by inspectors in the field, not
by a team of lawyers."
In Secretary of Labor v. U.S. Steel Mining Company, Inc.,
4 FMSHRC 526, 529-530, (March 1982), Chief Judge Merlin made
the following observations with respect to section 75.1403
safeguard notices:

* * * Safeguards are designed to cover situations where conditions vary on a mine-to-mine
basis. Mandatory standards cannot anticipate
every possible physical condition in every
mine and therefore with respect to the transportation of men and materials the Act allows
flexibility.
By means of a safeguard MSHA can
impose certain requirements on a particular
mine which are peculiar to that mine because
of its physical configuration and circumstances. However, in order to be fair to the
operator by giving due notice, the requirements being imposed upon its mine are set
forth first in the safeguard notice which
carries no civil penalty. Only in the subsequent citation based upon the safeguard can a
penalty be imposed.
In the area of transportation of men and materials, safeguards embody
and effectuate flexibility and adaptability to
individual circumstances in the administration
of the Act. However, the potential scope of
safeguards is very broad and accordingly, care
must be taken to ensure that they are employed
only in the proper context and do not become a
means whereby the normal rule-making process
is ignored and circumvented.
In Secretary of Labor v. Jim Walter Resources, Inc.,
Docket No. SE 84-23, 6 FMSHRC 1815, July 30, 1984, Chief Judge
Merlin affirmed a citation issued to the respondent for a violation of section 75.1403-8(d), for failing to keep its track
cl~arance free of rails, crib blocks, and timbers.
The
inspector who issued the violation relied on the same safeguard notice used by the inspector in the~instant Docket No.
SE 85-59. In affirming the violation, Judge Merlin ruled that
the cited safeguard criteria "is plainly mandatory and the

~l

language used is easily susceptible of objective interpretation and uniform application," 6 FMSHRC 1818. Judge Merlin's
decision with respect to the citation was not appealed. His
ruling vacating another citation involving a safeguard notice
for a belt conveyor was reversed by the Commission in a decision issued on April 29, 1985, 7 FMSHRC 493.
I believe ~ reading of the Commission's "safeguard
notice" decisions makes it clear that adequately written safeguards are mandatory standards or requirements which are
enforceable on a mine-by-mine basis, and the respondent concedes that this is the case (Tr. 58). Respondent's argument
that safeguard notices are "advisory opinions" by an inspector and therefore unenforceable is rejected. Simply because
an inspector may give advice or make recommendations to a
mine operator while in the mine during an inspection does not
mean that the subsequent use 6f the word "should" on the face
of any safeguard notice that he may issue renders the safeguard less than mandatory or unenforceable.
In the instant cases, the inspectors who issued the safeguards simply included the specific language of the regulatory criteria found in sections 75.1403-6 and 75.1403-8, as
part of the safeguard notice. Since the criteria use the
word "should," it was included as part of the safeguard. However, the safeguard form makes it clear to me that the respondent was required to comply with its terms, and I construe it
to be a directive and not simply advice. Although the form
contains the words "recommended safeguards," the words "Notice
to Provide Safeguards" is in bold print, and the operator is
put on notice that the inspector who inspected his mine
directs him to comply with the safeguards as stated on the
face of the form. The operator is also put on notice that his
failure to comply with the safeguard will result in the issuance of a withdrawal order. Under the circumstances, the
respondent's assertion that the safeguards issued in these
cases were simply advisory recommendations by the inspectors
rather than enforceable mandatory requirements is rejected.
The respondent's suggestion that the use of the word
"should" in the regulatory criteria found in sections
75.1403-6 and 75.1403-8 render them advisory and unenforceable as mandatory standards is rejected. Section 75.1403,
which is a statutory provision, mandates that adequate safeguards to minimize transportation hazards shall be provided,
and section 75.1403-1 provides the mechanism and framework
for notifying an operator as to the specific safeguard
requirements which it is expected to follow for its mine. I
conclude and find that the regulatory safeguard criteria in

232

question are intended to be construed as mandatory rather
than advisory requirements.
In Secretary of Labor v. Jim Walter Resources, Inc. and
Cowin and Company, 3 FMSHRC 2488 (November 1981), the
Commission held that 30 C.F.R. § 77.1903(b), was not a mandatory safety standard imposing a mandatory duty on a mine operator. The standard required that certain ANSI specifications
for the use of wire ropes used for hoisting in a mine be
followed, and it mandated that these specifications shall be
used as a guide in the use, selection and maintenance of such
ropes. The Commission determined that the phrase "shall be
used as a guide" was, at best, ambiguous. It noted that the
standard contained mandatory language, i.e., "shall be used,"
but took note of the fact that the requirement imposed was
the use of ANSI standards "as a guide." The Commission concluded that in common usage a "guide" was something less than
a mandatory requirement to be followed, and in view of the
ambiguous regulatory language, as well as the ambiguous
nature of many of the underlying ANSI standards, it concluded
that the Secretary's attempt to derive an enforceable mandatory duty from the standard to be unreasonable. The
Commission found fault with the wording of the standard and
concluded that it did not adequately inform an operator of a
duty that must be met.
While it is true that the language found under the general safeguard regulatory criteria found in section
75.1403-l(b), states that an inspector relying on the criteria set out in sections 75.1403-2 through 75.1403-11, will be
guided by those criteria in requiring other safeguards on a
mine-by-mine basis, the fact is that the criteria enumerated
in those sections specifically delineate what is required for
compliance. Unlike the ambiguous ANSI standards, I cannot
conclude that the safeguard criteria suffer from any ambiguity.
They specifically address the particular subject matter covered by each of the criteria sections.
Fact of Violation - Docket No. SE 85-60 - Citation No. 2483944
In this case, the respondent is charged with a failure
to maintain an operative sanding device on a man bus used to
transport seven miners from the section. The safeguard
criteria for personnel carriers found at 30 C.F.R.
§ 75.1403-6(b)(3), requires that such carriers be equipped
with properly installed and well-maintained sanding devices.
The inspector found that the sanding device reservoirs for
the cited bus were empty and that the sand passed through the

233

lines onto the track while the bus was parked. The respondent does not dispute these facts, and the citation was
abated when the bus was removed from the mine in order to
repair the sanding device.
The previously issued safeguard notice, l T.L.M., issued
by Inspector Meredith on October 19, 1976, states as fo~lows:
The?B-1 mantrip bus and the J-1 also
Csic) J-2 Jitneys used to haul men as mantrip
jitneys were not provided wit1 operative sanding devices.
Self-propelled personnel carriers should
be equipped with properly installed and well
maintained sanding devices, except that personnel carriers (Jitneys), which transport not·
more than 5 men, need not be equipped with
such sanding devices.
The requirements of the safeguard criteria found in section 75.1403-6(b)C3), for personnel carriers provides as
follows:
Cb) * * * [E]ach track-mounted
self-propelled personnel carrier should:

*

*

*

*

*

*

*

(3) Be equipped with properly installed
and well-maintained sanding devices, except
that personnel carriers (jitneys), which
transport not more than 5 men, need not be
equipped with such sanding device; * * *
In issuing the citation in this case, the inspector
relied ·on a previously issued safeguard notice issued by
Inspector Meredith on October 20, 1976, at the No. 3 Mine.
The inspector who issued the citation cited a violation of
the general safeguard provisions of 30 C.F.R. § 75.1403, and
he did not include any reference to the specific criteria
requirements found in section 75.1403-6(b)(3). However, he
did describe in detail the specific condition for which the
citation was issued, and as indicated earlier, the man bus
was removed from service so that the sanding device could be
repaired.
When the original safeguard notice was issued in 1976,
Inspector Meredith noted that one man bus and two jitneys

234

used as mantrips "were not provided with operative sanding
devices." Mr. Meredith did not specify the specific conditions which rendered the sanding devices less than operative,
and while his notice makes no regulatory reference to section
75.1403-6(b)(3), and simply cited section 75.1403, Mr. Meredith
included a verbatim quote of the criteria requirements on the
face of the notice. Mr. Meredith explained that he omitted any
reference to section 75.1403-6(b)C3), because the citation
forms in use in 1976 did not provide a space for this ref erence, and only provided for a citation to the regulatory section and subpart i·~·, Sec. 75.1403, Subpart o.
During the course of the hearing, MSHA's counsel conceded
that the conditions cited in the citation issued in this case
must be substantially the same kind of conditions that were
described in the original safeguard notice (Tr. 35). He
stated that the only issue presented here is whether or not
the citation provided the respondent with adequate notice as
to what he had to do to maintain compliance. As long as the
respondent is on notice that a safeguard notice is in effect,
the requirements of the law have been met (Tr. 48).
With regard to the lack of reference to the specific
safeguard criteria dealing with mantrips as found in section
75.1403-6Cb)(3), MSHA's counsel asserted that anyone in the
mining industry is presumed to be familar with the general
mandatory requirements of sections 75.1403 and 75.1403-1, as
well as the enumerated criteria which follow, and that these
must be considered collectively as mandated requirements
which must be followed. In support of his position, MSHA's
counsel pointed out that the respondent had previously
received citations in September 1979, for violations of section 75.1403, because of the lack of operative sanding
devices on its personnel carriers in the No. 3 Mine, and in
each instance the inspector who issued those citations made
reference to the previously issued October 19, 1976, safeguard notice issued by Inspector Meredith. Since those citations were not contested by the respondent, counsel argued
that respondent was on notice as to the mandatory requirements of the safeguards, and had adequate notice as to the
requirements in question (Exhibit G-2, Tr. 55).
I take note of the fact that in each of the previously
issued citations in 1979, the inspector initially failed to
cite a violation of section 75.1403-6(b)(3), and simply cited
section 75.1403 as the violative regulatory section. However, he subsequently modified the citations to show a violation of section 75.1403-6Cb)(3), rather than section 75.1403.
I also note that in all three instances, the inspector failed

235

to detail what was wrong with the sanding devices and simply
stated that the mantrips were not provided with an operating
sanding device. Further, in his narrative findings concerning the gravity of the violations, the inspector indicated
that in the event the personnel carriers "hit a wet rail or
slick spot it needed something to slow it down," and that if
it hit a slick spot it could "get out of control." Abatement
was achieved by providing the cited carriers with noperating
sanding devices./
In Secretary of Labor v. Mathies Coal Company, 4 FMSHRC
1111 (1982), Judge Lasher affirmed a citation which was
issued for a violation of 30 C.F.R. § 75.1403. The citation
was based on the inspector's finding that one of four sanding
devices provided for a self-propelled personnel carrier was
inoperative. The inspector described the "inoperative"
sander as follows: "The sander was empty due to valve that
was stuck open." The underlying safeguard notice relied on
by the inspector required that "all mantrips be provided with
properly maintained sanding devices sufficient to sand all
wheels in both directions of travel." Although an appeal was
taken on Judge Lasher's "significant and substantial" finding, his ruling on the fact of violation was not appealed.
The Commission subsequently affirmed Judge Lasher's decision,
6 FMSHRC 1 (1984).
The criteria language found in section 75.1403-6(b)(3),
requires that personnel carriers be equipped with properly
installed and well-maintained sanding devices. Although the
term "well maintained" is rather general, Webster's New
Collegiate Dictionary defines the _word "maintain" in pertinent part as "to keep in an existing state (as of repair,
efficiency); preserve from failure or decline (machinery>: to
sustain against * * * danger: * * *·" In the instant case,
the respondent does not dispute the fact that the sanding
device in question was not in an operative condition at the
time it was cited by the inspector. It seems obvious to me
that the failure of the sanding device reservoir to retain
its supply of sand while the bus was parked rendered it less
than operative, and I find that the failure to insure that
the sand did not escape from the reservoir supports a conclusion that the sanding device was not well maintained. Had
the bus been placed in operation with no sand in its sanding
device reservoir, it seems logical to me that the sanding
device would be useless.
Whlle it is true that the inspector who issued the disputed citation in this case failed to refer to section
75.1403-6(b)(3), on the face of the citation, he did cite

section 75.1403, and he specifically cited the prior safeguard notice issued on October 19, 1976.. In addition., by
specifically describing the condition which rendered the sanding device less than operative, the respondent was put on
notice as to what was required to correct the condition. The
safeguard notice, as well as the intervening citations,
should have alerted the respondent of the requirement for
maintaining operative sanding devices on its personnel
carriers.
I conclude that the safeguard notice, coupled with the
subsequently issued violations which were not contested, adequately informed the respondent as to the requirements for
maintaining the sanding devices on its personnel carriers in
an operative condition. Although the prior inspectors should
have detailed the particular conditions which rendered the
previously cited sanding devices inoperative, as did the
inspector who issued the citation in this case, the fact that
they did not do so does not render the citation or the safeguard notice less than adequate to inform the respondent as
to what it was required to do. The prior violative conditions were abated, and I conclude that the "inoperative sanding device" condition cited in this case was substantially
the same as the condition cited in the original safeguard
notice, and in both instances the sanding devices were
repaired so as to render them operative. Under the circumstances, I conclude and find that a violation has been established, and the citation IS AFFIRMED.
Fact of Violation - Docket No. SE 85-59 - Citation No. 2310757
In this case, the respondent is charged with a failure
to provide adequate clearance on a track section over which
men and materials were transported. The inspector found two
timbers lying along the track, and he found a material car
parked in the track "kick-back" which was loaded with timbers
which hung over a man bus that was operating on the track.
The inspector relied on a previously issued safeguard notice,
and cited a violation of the track haulage road safeguard
criteria found in section 75.1403-S(d), which provides as
follows: "(d) The clearance space on all track haulage
roads should be kept free of loose rock, supplies, and other
loose materials."
The criteria found in subsection J_£l of section
75.1403-8, provides as follows:
ti

Cb) Track haulage roads should have a
continuous clearance on one side of at least

237

24 inches from the farthest projection of normal traffic. Where it is necessary to change
the side on which clearance is provided,
24 inches of clearance should be provided on
both sides for a distance of not less than
100 feet and warning signs should be posted at
such locations.
The previously issued safeguard notice, 1 T.J.I., issued
by Inspector Ingram on July 27, 1976, states as follows:
Several locations along the track haulageways that were used for travel had clearance
less than 24 inches. Refuse, loose rock and
supplys (sic) obstructed the available clearance in the provided walkway. Signs were not
provided in places where the clearance side
could be changed.
The track haulage roads should have a
continuous clearance on one side of at least
24 inches from the farthest projection of normal traffic. Where it is necessary to change
the side on which clearance is provided,
24 inches of clearance should be provided on
both sides for a distance of not less than
100 feet and warning signs should be .posted at
such locations.
Track haulage roads developed after
March 30, 1970, should have clearance on the
"tight" side of at least 12 inches from the
farthest projection of the normal traffic.
A
minimum clearance of 6 inches should be maintained on the "tight" side of all track haulage roads developed prior to March 30, 1970.
The clearance space on all track haulage
roads should be kept free of loose rock,
supplies and other loose materials.
The parties advance the same arguments with respect to
the adequacy of the safeguard notice as those stated in the
previous case. MSHA produced copies of 13 citations and one
order issued at the No. 3 Mine at various times during 1977,
1979, 1981, 1982, 1983, and 1984, for obstructions on the
resp6ndent's track haulage system.
In each instance the issuing inspectors cited a violation of section 75.1403-S(b) or
(d), and with~ exception, the inspectors relied on the

238

previously issued safeguard notice issued by Inspector Ingram.
The variety of conditions cited include track obstructions
caused by crib blocks, loose rock, chain link fencing materials, concrete blocks, pipe, rails, trash, and in 10 cases
loose timbers were included among the materials cited for the
obstruction of the track or the failure to maintain the
required clearances noted in the safeguard notice.
In each
instance, the violations were abated by the cleanup and
removal of the materials.
Although the safeguard notice issued by Inspector Ingram
makes reference to an obstructed walkway along the mine track
haulageways, and makes no specific reference to section
75.1403-8Cd), it specifically requi~ed that adequate clearances be maintained along the track haulage, and that the
track haulage roads be kept free of loose rock, supplies and
other loose materials. Mr. Ingram testified that he issued
the safeguard after finding the main track haulageway cluttered and the clearance side of the track obstructed, and he
confirmed that he discussed the matter with the respondent's
safety inspector (Tr 39-40). Mr. Ingram also confirmed that
the safeguard notice is still in effect at the mine, and that
he would continue to rely on it in issuing citations for conditions similar to those stated in the safeguard CTr. 44).
I conclude and find that the timbers which obstructed
the cited track area in question in this case fall within the
category of supplies or other loose materials noted in section 75.1403-8(d), and that they were conditions similar to
the conditions cited in the safeguard. Respondent does not
dispute the existence of the timbers, nor does it dispute the
fact that the protruding timbers obstructed the track.
Inspector McAnally's testimony, which I find credible, establishes that the timbers not only obstructed the track, but
that the man bus "bumped" the timbers, and Mr. McAnally had
to contort his body t6 avoid being struck by the protruding
timbers. Respondent offered no testimony or evidence to
rebut Mr. McAnally's testimony.
MSHA's counsel argues that it is clear from the record
that the track area in question was obstructed, and that
since Mr. McAnally found that there was no track clearance,
or less than 24 inches of clearance because of the protruding
timbers, his reliance on the previously issued safeguard
notice was proper (Tr. 35-36).
I conclude that the safeguard notice ii&sued by Inspector
Ingram, as well as the citation issued by Mr. McAnally relying on that safeguard, adequately informed the respondent as

239

to what was required to maintain compliance with the cited
regulatory standard. I take particular note of the fact that
the citations issued subsequent to the safeguard notice
included specific references to timbers which obstructed the
track haulageways in the No. 3 Mine, and in each instances
respondent corrected the conditions by removing the materials.
I find nothing in this record to suggest that the respondent
was confused as to the requirements of the safeguard relied
on by Mr. McAnaliy, nor do I find any basis for concluding
that the safeguard was other than adequate. Under the circumstances, I conclude and find that a violation has been established, and the citation IS AFFIRMED.
Significant and Substantial Violations
Citation No. 2483944
In arriving at his decision that the inoperative sanding
device violation in the Mathies Coal Company case, supra-, was
"significant and substantial," Judge Lasher discussed in some
detail the conditions which prevailed at the time the citation was issued. Judge Lasher made credibility findings and
resolved disputed testimony concerning the track curves,
grades, whether the tracks were wet, the braking capacity of
the mantrip, the mechanics of the sanding device, etc., and
the Commission affirmed his findings in this regard.
In the instant case, the inspector who issued the sanding device citation was unavailable for trial because he was
out of state on other MSHA business. Under the· circumstances,
there is no testimony or evidence as to the actual underground
conditions which prevailed at the time the citation was issued.
Although the parties stipulated to the fact that the sanding
device was inoperative, and that the inspector was correct
when he marked the gravity portion of the citation "reasonably
likely," and "lost workdays or restricted duty," there is no
factual or evidentiary basis to support the inspector's "significant and substantial" finding. Under the circumstances, I
conclude that the petitioner has failed to establish that the
violation was "significant and substantial," and the inspector's finding in this regard IS VACATED.
Citation No. 2310757
The testimony and evidence in this case establishes that
the parked protruding timbers obstrricted the track and posed
a hazard to the miners who were riding in the man bus. The
inspector's urirebutted testimony established that the bus
"bumped" the timbers and that the inspector had to move to

240

avoid being struck by the timbers. Under the circumstances,
I conclude and find that the violation exposed the miners
riding in the man bus to a reasonable likelihood of being
struck by the timbers and being seriously injured while riding along the track.
Accordingly, the inspector's "significant and substantial" finding IS AFFIRMED.
History of Prior Violations
The petitioner filed no information concerning the
respondent's history of prior violations. Although the parties stipulated that the respondent has an "average" history
of prior violations, I have no idea what this means. Accordingly, for purposes of any civil penalty assessments for the
citations, I cannot conclude that the respondent's compliance
history warrants any additional increases or decreases.
In
the future, the petitioner will be expected to make some meaningful input with respect to this statutory standard.
Size of Business and Effect of Civil Penalties on the
Res@ondent's Ability to Continue in Business
The parties stipulated that the respondent is a mediumsize operator and that the imposition of civil penalties will
not affect its ability to continue in business.
I adopt
these stipulations as my findings and conclusions on these
issues.
Good Faith Abatement
.The parties stipulated that the cited conditions were
abated in good faith by the respondent.
I agree and conclude
that the respondent exercized good faith in abating the
violations.
Negligence
I conclude and find that the respondent knew or should
have known of the requirements for maintaining an obstructionfree track and insuring that its personnel carrier sanding
device was in operative condition. The safeguard notices, as
well as the subsequently issued citations, provided ample
notice to the respondent as to what was expected to maintain
compliance with the cited standards.
I conclude and find that
the respondent was negligent, and that the violations resulted
from the failure by the respondent to exercise reasonable care.
In view of the number and frequency of violations _.
because of timbers and other clutter on its track system, it

241

would appear to me that the respondent needs to give closer
attention to its preventive measures in this regard.
Gravity
I conclude and find that the sanding device citation was
serious. The lack of an operative sanding device would
obviously affect the safe operation of the man bus. The
obstructed track' posed a serious hazard to the men riding the
track in a man bus, and I consider this violation to be
extremely serious.
Civil Penalty Assessments
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of section llOCi> of
the Act, I conclude that the following civil penalty assessments are appropriate and reasonable for the citations which
have been affirmed:
Docket No. SE 85-60
Citation No. 2483944, January 22, 1985, 30 C.F.R.
s 75.1403--$150.
Docket No. SE 85-59
Citation No. 2310757, June 15, 1984, 30 C.F.R.
§ 75.1403-S(d)--$600.
ORDER
The respondent IS ORDERED to pay the assessed civil penalties within thirty (30) days of the date of this decision.
Payment is to be made to MSHA, and upon receipt of same,
these proceedings are dismissed.

,,.fl,t:11. {/fa.(;r;4_
Admi~'fstrative Law Judge

242

Distribution:
George D. Palmer, Esq., Office of the Solicitor, U.S.
Department of Labor, 2015 Second Avenue North, Suite 201,
Birmingham, AL 35203 (Certified Mail)
Robert Stanley Morrow, Esq., Jim Walter Resources, Inc., P.O.
Box C-79, Birmingham, AL 35283 (Certified Mail)
Harold D. Rice, Esq., Jim Walter Resources, Inc., P.O.
Box C-79, Birmingham, AL 35283 (Certified Mail)

H. Gerald Reynolds, Esq., Jim Walter Corporation, P.O.
Box 22601, Tampa, FL 33622 (Certified Mail)
/fb

243

-FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AUD HEALTH
ADMINISTRATION (MSHA),
Petitioner

FEB 121986

CIVIL PENALTY PROCEEDING
Docket No. LAKE 86-11
A.O. No. 33-00968-03620

v.

Nelms No. 2 Mine

YOUGHIOGHENY & OHIO COAL CO.
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Patrick M. Zohn, Esq~, Office of the Solicitor,
Cleveland, Ohio, for the Petitioner
Robert Kota, Esq., Youghiogheny and Ohio ·
Coal Company, for the Respondent

Before:

Judge Maurer

This case is before me upon a petition for assessment of
civil penalty under Section lOS(d) of the Federal Mine Safety
and Health Act of 1977 (the Act). A hearing in this matter
was convened in Wheeling, West Virginia on January 8, 1986.
At that time, the parties advised me of a proposed settlement
disposition of the dispute and jointly moved for approval
of a settlement agreement and dismissal of the case. The
violation in this case was originally assessed at $240 and
the parties propose-to ~educe the penalty to $160. I have
considered the representations and documentation submitted
in this case, and I conclude that the proffered settlement
is appropriate under the criteria set forth in Section llO(i)
of the Act.
WHEREFORE, the motion for approval of a settlement is
GRANTED and it is ORDERED that Respondent pay a penalty of
$160 within 30 days of this decision. Upon payment, these
proceedings are DISMISSED.

Law Judge

244

Distribution:
Patrick M. Zohn, Esq., Office of the Solicitor, U.S.
Department of Labor, 1240 East Ninth Street, Cleveland, OH
44199 (Certified Mail)
Robert Kota, Esq., Youghiogheny and Ohio Coal Company, P.O.
Box 1000, St. Clairsville, OH 43950 (Certified Mail)

0-

/db

245

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE .LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

( 7 03) 7 56-6232
February 13, 1986

DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
LARRY COLLINS,
EARL KENNEDY,
Complainants

Docket No. VA 85-32-D
MSHA Case No. NORT CD 84-7
Mine No. 1

v.
RAVEN RED ASH COAL
CORPORATION,
Respondent
ORDER
During the course of the hearing held in this matter in
Abingdon, Virginia, on November 13, 1985, MSHA's counsel offered
exhibits C-9 and C-10, which are computer print-outs detailing
the respondent's history of civil penalty assessments for the
period August 23, 1982 through August 22, 1984. Exhibit C-9 is
the compliance record for the respondent Raven Red Ash Coal
Corporation, and exhibit C-10 is the compliance record for all
mines operated by Mr. David Jordan, President of the Raven Red
Ash Coal Corporation.
Respondent's counsel raised an objection to the relevancy
and accuracy of the information contained in the exhibits, and
he argued that some of the dates reflected on the print-outs are
for periods during which the respondent's mine was operated under
a different corporate name, namely the Virginia and West Virginia
Coal Corporation. Respondent's counsel raised a question concerning the corporate ownership of the Virginia and West Virginia
Coal Corporation, and suggested that any prior citations attributable to that corporate entity should not be considered as part
of the history of compliance for the respondent Raven Red Ash
Coal Corporation.
I reserved any ruling on the admissibility of exhibits
C-9 and C-10, and permitted the parties an opportunity to file
further arguments on the questions raised.

246

By letter and enclosures filed with me on January 9, 1986,
MSHA's counsel has submitted further arguments on the question
concerning the respondent's history of prior violations. Counsel
has also submitted proposed exhibits C-11, c-12, C-13, and c-14,
which are copies of MSHA Legal Identity Reports and related
correspondence reflecting Mr. Jordan's corporate ownership and/or
interest in the Virginia and West Virginia Coal Corporation and
the Raven Red Ash Coal Corporation. Proposed exhibit C-15 is an
MSHA document explaining the various computer codes and column
headings as shown on the computer print-outs. Counsel requests
that all of these exhibits, including the disputed exhibits C-9
and C-10, be received in evidence and made a part of the record
in this proceeding.
The respondent has not responded to MSHA's letter of
January 9, 1986, and has filed no additional arguments with
respect to the history of prior violations issue. By letter
dated January 16, 1986, respondent's counsel advised tha~ the
respondent will stand on the present record and will not file
any additional briefs in this matter.
Upon due consideration of the submissions made by MSHA's
counsel on January 9, 1986, I conciude and find that the information submitted is relevant to this proceeding. In the event
that I find a violation of section lOS(c) of the Act has been
established, the respondent's history of prior violations is
relevant to any civil penalty assessment which may be assessed
by me for the violation. Accordingly, MSHA's request to receive
exhibits C-9 through C-15 as part of the record in this case IS
GRANTED, and the respondent's objections ARE DENIED.

.

{~'ZA/,1 Koutras
f!~??ii4
7/o;geK.
Administrative Law Judge

Distribution:
Sheila K. Cronan, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Room 1237A, Arlington, VA
22203 (Certified Mail)
Daniel R. Bieger, Esq., Copeland, Molinary & Bieger, P.O. Box 1296,
Abingdon, VA 24210 (Certified Mail)
/fb

247

('._

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 141986
GARY L. LAMB,

SR.~

Complainant
v.
PARAMONT MINING CORPORATION,
Respondent

. · DISCRIMINATION PROCEEDING
. Docket No. VA 84-39-D
.
.
.
.

MSHA Case No. NORT CD 84-6

Docket No. VA 86-1-D
MSHA Case No • NORT 85-6

ORDER OF DISMISSAL
Before:

Judge Melick

The complainant, Gary Lamb, seeks to withdraw his Complaint in the· captioned cases based on a settlement agreement
with Respondent. Under the circumstances her n, permission
to withdraw is granted. 29 C.F.R.
2700.11. The cases are
therefore dismissed.

Distribution:
McRoberts, KY 41835

Mr. Gary L. Lamb, Sr., P.O. Box
(Certified Mail)
Gerald L. Gray, Esq., McClur
VA 24228 (Certified Mail)

ih

Michael~.

.. ...Le,

.t'.O. Box 929, Clintwood,

He~nan, Esq., and Ronald E. Meisburg, Esq., Smith,
Heenan & Althen, 1110 Vermont Avenue, N.W., Washington, DC
20005 CCertif ied Mail)

rbg

248

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 201986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v. •
NALLY & HAYDON, INC.,
Respondent

.
.
.

.
.
.

CIVIL PENALTY PROCEEDING
Docket No. KENT 85-199-M
A. C. No. 15-00037-05501
Docket No. KENT 85-200-M
A. C. No. 15-00037-05502
Hurricane Gap Quarry Mine

:

.
Before:

Docket No. KENT 85-201-M
A. C. No. 15-00071-05504
Harlan Mine

Judge Kennedy

This matter is before me on the parties' amended motion
to approve settlement by increasing the amount of' the settlement proposed from $1,377 to $7,305.
Based on an independent evalbation and res nova review
of the circumstances, I.find the settlement, as_now proposed,
is in accord with the ~urposes and policy pf the Act.
Accordingly, it is ORDERED t~at the operator pay the
amount of the settlement agreed upon, $7,305, on or before
Friday, March 21, 1986, and that · ject to payment the
captioned matter be DISMISSED.

Jo eph B. Kennedy
Administrative Law

249

Distribution:
Joseph B. Luckett, Esq., Office of the Solicitor, u. s.
Department of Labor, 280 u. s. Courthouse, 801 Broadway,
Nashville, TN 37203 (Certified Mail)
Albert Haydon, President, Nally & Haydon, Inc., P. o. Box 70,
Bardstown,·KY 40004 (Certified Mail)
dcp

250

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 201986

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

.
.

RUFUS BALDWIN, .
Respondent

.:

..

Docket No. VA 84-43
A.O. No. 44-03868-03520-A
CC&P Coal Co. No. 1 Mine

DEC!SION ·
Appearances:

J. P~ilip Smith, Esq.~ 'Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
fo~ the Petitioner.

Before:

Judge Maurer
STATEMENT OF THE CASE

This proceeding concerns a proposal for assessment of
civil penalty filed by the petitioner against the respondent
pursuant to Section llO(c) of the Federal Mine Safety and
Health Act of 1977 (the "Act"), 30 u.s.c. § 820(c), seeking
a civil penalty assessment of $500. More particularly, it
is alleged that on October 20, 1982, the respondent, acting
as an agent of the corporate mine operator, cc and ? Coal
Company, within the meaning and scope of Sections 3(e) and
llO(c) of the Act, knowingly authorized, ordered or carried
out the corporate mine operator's violation of 30 C.F.R.
S 75.511, as stated in Section 104(d) (1) Citation No.
2071403. Said Citation, as modified, states as follows:
Electric work was performed on the 220
volt control circuit on the Lee Norse
245 continuous mining machine without
opening and locking out the disconnecting device. A fatal machinery accident
occurred.
fl

On October 27, 1983, the CC and P Coal Company paid a
civil penalty assessment of $2,000 for the foregoing violation (Petitioner's Exhibit No. 9).

251

The respondent herein contested the violation and the
proposed civil penalty assessment. Therefore, pursuant to
notice, a hearing was convened· in Falls Church, Virginia,
on December 10, 1985, and while the petitioner appeared, the
respondent did not.
In spite of the respondent's failure to
appear, the hearing on the merits proceeded without him.
For reasons discussed later in this decision, respondent is
held to be in default, and is deemed to have waived his
opportunity to be further heard in this matter.
APPLICABLE STATUTORY AND REGULATORY PROVISIONS
1.

The Federal Mine Safety and Health Act of 1977,
Pub. L. 95164, 30 ti.s.c. s 801 et seq.

2.

Commission Rules of Procedure, .29 C.F.R. § 2700.l
et seq~
ISSUES

The issues presented in this case are whether the petitioner has established a violation of Section 30 C.F.R. ·
§ 75.511 and that this respondent as an agent of CC and P
Coal Company, knowingly authorized, ordered or carried out
that violation; and if so, the appropriate civil penalty
that should be assessed.
PETITIONER'S CASE
Petitioner introduced the following exhibits that were
received in evidence in this proceeding:
1.

A copy of Control Order No. 2003745 dated
October 20, 1982.

2.

A copy of t.he·.. Legal Identity Report for No.
1 Mine, CC and P Coal Company, dated June 2,
1982.

3.

A copy of a letter dated November 5, 1982,
from CC and P to MSHA establishing interstate commerce.

4.

A copy of the Section 104(a) Citation No. ·
2071403, issued on October 21, 1982.

5.

A copy of the modification of Citation No.
2071403 to a 104(d) (l) citation, dated
October 27, 1982.

252

6.

A copy of the abatement of Citation No.
2071403 dated October 27, 1982.

7.

A cop¥ of a Memorandum of Record to the
District Manager from Roy D. Davidson concerning the fatal accident of October 20,
1982.

8.

A copy of the Report of Investigation concerning the fatal accident of October 20,
1982, ·co-authored by Dorsey C. Owens and
Roy D. Davidson.

9.

A copy of the Decision Approving Settlement
in the case styled Secretary of Labor, Mine
Safety and Health "Administration (MSHA) v.
CC and P Coal Company, 5 FMSH.~C 1938 (1983).

10.

A computer printout certified by the Office
of Assessments of the Mine Safety and Health
Administration, showing that the civil penalties, assessed by the ALJ in Exhibit No. 9,
supra, were paid by the corporate operator,
CC and P Coal Co.
·

1

Mr. Roy D. Davidson appeared and testified on behalf of
the petitioner. He is an electrical engineer employed by
MSHA in Northern Virginia and as such has been involved in
coal mine accident investigations for some ten (10) years.
He investigated the fatal accident which is the subject of
this case and co-authored the final version of the Report of
Investigation (Petitioner's Exhibit No. 8).
The substance of his testimony was that Mr. Baldwin,
respondent herein, was performing some electrical work on
the start-stop switches that control the ripper heads,
conveyor chain and pump motor of the continuous miner at the
time the fatal accident occurred. This was a low-voltage
circuit and Baldwin was performing this work without opening
and locking-out the disconnecting d.evice.
In Mr. Davidson's
opinion it was Baldwin's responsibility to see to it that
the disconnecting device was open and locked out per 30
C.F.R. § 75.511. He also believes that this is common
knowledge in the mining industry and therefore that Baldwin
knew it was required and also knew there was power on the
machine just prior to the accident.
At the time of the accident, Baldwin w~s employed at
CC and P Coal Company as a section foreman and also a
certified electrician and the electrician of the section.
The acc.ident victim, Orville Terry Cooper, worked for Baldwin on his crew.

253

The disconnecting device was located at the power center,
approximately 250 feet away from the continuous mining machine. The effect of opening up and locking out the disconnecting device is that it provides positive assurance that
the power has been removed from the continuous mining machine.
Mr. Davidson reconstructed the accident on the record
as follows: On the morning of October 20, 1982, at approximately 8:00 A.M., the section crew with Mr. Baldwin as the
section foreman entered the mine. They arrived on the section at approximately 8:30 A.M. This particular Lee Norse
continuous mining machine had had electrical problems for
several months with the ripper heads, conveyor belt and pump
motor coming on inadvertenttY• It also had had intermittent
problems with stopping the ripper heads. Baldwin knew of
this and was directly involved· with these problems. On the
day of the accident, the previous shif~ had already worked
on the continuous miner all night, anQ.-;,.the ripper heads had
been raised into an upper position and were supported by.
wooden blocks. The morning.of the accident, Baldwin removed a control panel on the mining machine to work on the
methane monitor and he assigned Tim Elswick, the scoop operator, to go to the power center and "kill the main power
supply." After correcting the problem with the methane
monitor, Baldwin put the control panel back and replaced
the cover on the main control panel in the operator's deck.
After work on the methane monitor system was completed,
electric power was restored at the power center. Immediately prior to the accident, Baldwin was preparing to install
some insulating paper behind the start-stop switches to
prevent the switches from contacting the inside of the
switch control panel and becoming shorted across. Terry
Rose, working with and for Baldwin, raised the ripper heads
to remove the wooden blocks and then let the ripper heads
come down to the floor. This fact in and of. itself would
indicate to all, including Baldwin, that there was power on
the machine. It had been turned back on. Prior to commencing work on the switches, Baldwin. had assigned three
(3) of his men, including the victim, Cooper, to tighten
the ripper chain while he and Rose worked on the start-stop
switches. They were so engaged when at approximately 9:30
A.M. as Baldwin was removing the switch from its mountinq
location, the rippers suddenly started, catching coo~er,
who was bending over the rippers assisting in tightening
the ripper chain adjustment bolt, and fatally injuring him.
FINDINGS AND CONCLUSIONS
RESPONDENT'S FAILURE TO APPEAR AT THE HEARING
The record in this case reflects numerous attempts to
establish contact by mail or telephone with Mr. Baldwin on

254

the part of both myself and counsel for the petitioner,
Mr. Smith. He has never contacted either mvself or Mr. Smith
to indicate his desires or his position with regard to the
issues in this case. The only communication from him in
this record is an undated "Answer" that states that he does
not disagree with the violation, only with the gravity of
the violation and recites that he cannot afford to p~_JSOO.
On the morning of the hearing (December 10, 1985), which
was "noticed" on October 17, 1985, Mrs. Baldwin called
Mr. Smith to explain that her husband would not be at the
hearing that morning because his car was broken down in
Alabama, where he now works. She was unable to provide a
telephone nurnber·to call Mr: Baldwin, either at home or at
work.
Under the circumstances in this r~cord, which include
at least three attempts (all unsucces~ful) to communicate
with Mr. Baldwin sub-sequent to his beiatedly filing an .
"Answer," I conclude and fiQ.d that he has waived his right
to be heard further in this matter and that he is in default.
Although Commission Rule 29 C.F.R. § 2700.63 calls for
the issuance of a Show Cause Order before a party is defaulted, given the facts of this case where the respondent
has repeatedly failed to respond or otherwise communicate
with me or counsel for petitioner, I conclude that the
issuance of such an order would be a futile gesture.
FACT OF VIOLATION
I conclude and find that the petitioner has established
a violation of 30 C.F.R. § 75.511 by a preponderance of the
evidence. Respondent himself, by his "Answer" does not
"disagree" with the facts of the violation. In any event,
the evidence is undisputed that electrical work was being
performed by Baldwin on a low voltage circuit without opening and locking out the disconnecting device.
Negligence
Mr. Davidson testified that it is common knowledge in
the coal mining industry that when you perform electrical
work on a piece of machinery, you must open and lock out
the disconnecting device. It was Mr. Baldwin's responsibility to do this. He knew there was power on the machine.
He knew the m~chine had a history of electrical diff iculties. Yet he assigned three of the men on his crew to work
on the ripper chain, which required them to place themselves in close proximity to the rippers while he performed
electrical work on the start-stop switches for the rippers.
I conclude and find that this constitutes an extremely high
degree of negligence.

255

Gravity
I find that this violation was extremely serious.
was the direct cause of a fatality.

It

History of Prior Violations
Counsel for petitioner has stated and I find that
Mr. Baldwin, personally, has no history of prior violations.
~

Section llO(c) Criteria
The undisputed evidence in this case establishes without any question· that Mr. Baldwin, the individual respondent
herein, was the agent of cc' and P Coal Company and as such
did personally and knowingly authorize, order and carry out
the violation of § 75.511 cited in thi~ instance.
Civil

Penalty-~Assessment

.

The violation in this case was assessed by MSHA at
$500. This was amended at the hearing to $1,000 by counsel
for petitioner. I fully concur that $1,000 would be areasonable penalty for the egregious violation in this case.
However, because of the default nature of the proceeding
and because it is reasonable to assume that Mr. Baldwin
reasonably expected his penalty would be limited to the
maximum of which he had notice, and taking into account the
requirements of Section llO(i) of the Act, I conclude that
a civil penalty .assessment of $500 will adequately serve
the public interest.
ORDER
The respondent IS ORDERED to pay a civil penalty in
the amount of $500 for the violation in question, and payment is to be made to MSHA within thirty (30) days of the
date of this decision and order. Upon receipt of payment
by the petitioner, this case is di~dA_u.fft ~

I~~~:{J_~~tive Law Judge
Distribution:

J. Philip Smith, Esq., Office of the Solicitor, u. S. Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
·
Mr. Rufus Baldwin, Post Office Box 146, Peterson, AL
(Certified Mail)

db

256

35478

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

FEB 2 41986

CIVIL PENALTY PROCEEDING

.

..

v.

Docket No. CENT 86-25-M
A.C. No. 23-00494-05512
Viburnum No. 28 Mine

ST. JOE MINERALS CORP.,
Respondent
ORDER APPROVING SETTLEMENT
Before:

...

Judge Broderick

On February lJ, 1986, Petitioner and Respondent filed
a joint motion to approve a settlement agreement originally
assessed at $7000 propose to settle for $5000.
The violation charged was failure to take down loose
slabs of pillar which resulted in a fatal accident. The
motion states that Respondent's negligence originally judged
as moderate was in fact low, because the evidence shows that
Respondent repeatedly advised employees to avoid the area of
the mine where the accident occurred. The violation was
very serious. I accept the representation in the motion and
conclude that the settlement should be approved.
Accordingly, the settlement is APPROVED and Respondent
is ORDERED TO PAY the sum of $5000 within 30 days of the date
of this order.

f/ tti~ 5 /J4i:cdt--i-~k

~

James A. Broderick
Administrative Law Judge

Distribution:
Tobias B. Fritz, Esq., U.S. Department of Labor, Office of the
Solicitor, 911 Walnut St., Kansas City, MO 64106 (Certified Mail)
Richard J. Ashby, Esq., P.O. Box 500, Viburnum, MO 65566
(Certified Mail)
slk

257

. FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH · FLOOR
WASHINGTON, D.C. 20006

February 26, 1986

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,~
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 85-19-M
A. C. No. 29-00159-05508

v•

Docket No. CENT 85-37-M
A. C. No. 29-00159-00509

PHELPS DODGE CORPORATION/
TYRONE BRANCH,
Respondent

Tyrone Mine & Mill
DECISION

Appearances:

Eve Cnesbro, Esq., Office of the Solicitor,
U. S. Department of Labor, Dallas, Texas for
Petitioner;
Stephen W. Pogson, Esq., Evans, Kitchel and
Jenckes, P. C., Phoenix, Arizona for Respondent;

Before:

Judge Merlin

These cases are petitions for the assessment of civil
penalties filed under section llO(a) of the Federal Mine Safety
and Health Act ("the Act") by the Secretary of Labor against
Phelps Dodge Corporation/Tyrone Branch, for alleged violations of
the mandatory safety standards.
Stipulation
At the hearing, the parties agreed to the consolidation for
hearing and decision of the two docket numbers (Tr. 3).
They also agreed to the following stipulations (Tr. 4):
(1) Phelps Dodge, Tyrone Mine and Mill, are subject to the
Act and that MSHA has safety and health jurisdiction over them;
(2)

t~e

citations were duly issued and served by MSHA;

(3) there were 57,120,000 tons of ore and waste from the
mine at the Tyrone Mine during the calendar year 1984;
(4)

the Tyrone Mine and Mill is a large open pit operation;

258

(5) imposition of a penalty in either or both cases would
not impair Phelps Dodge's ability to remain in business.
Based upon the print-out submitted (MSHA Exhibit P-3) I find
the operator's prior history of violations is good.
Cent 85-19-M
Citation No. 2092265
The subject citation dated October 10, 1984, describes
the allegedly violative condition or practice as follows:
The company posted a list "miner
representative" dated 10/4/84 on top of
the miner representative list received by
MSHA dated 10/1/84. The company list has
two additional names dated April 7, 1980
and the other 12/26/83. A copy of the
most current status list presented to
the company and MSHA is only posted at
the safety office bulletan [sic]
board where not all employees can observe
the list of the miners representing them.
Tony Trujillo said he made up this list.
30 C.F.R. § 40.3 provides as follows:
(a) The following information shall
be filed by a representative of miners with
the appropriate District Manager, with copies
to the operators of the affected mines. This
information shall be kept current.
(1) The name, address and telephone
number of the representative of miners. If
the representative is an organization, the
name, address and telephone number of the
organization and the title of the official
or position who is to serve as the representative and his or her telephone number.
Section 40.4. provides that:
Posting at Mine
A copy of the information pro~~ded the
operator pursuant to § 40.3 of this part
shall be posted upon receipt by the operator
on the mine bulletin board and maintained
in a current status.

259

The facts are undisputed. On the bulletin board of the mine
safety office was a list of miner representatives and alternates
dated October 4, 1984 (MSHA Exhibit P-5; Operator's Exhibit R-18).
This list has three miner representatives and sixteen alternates.
Directly underneath this list on the board was another list dated
October 1, 1984 which was the same as the one on the top except
that it had only one of the three miner representatives and it
had a certification !by the one named miner representative that
the list had been submitted to MSHA (MSHA Exhibit P-6; Operator's
Exhibit R-17). It is agreed that the two additional miner representatives on the top list were proper miner representatives who
had submitted the appropriate designation forms to MSHA (MSHA
Exhibits P-8 and P-9). The top list was therefore, a composite
put together by the operator from the separate forms it had
received from its miners which they had sent to MSHA.
The regulation does not specifically address the situation
where multiple forms are separately submitted to MSHA and individually given to the operator. I conclude that the list compiled
by the operator and placed on the top on the safety office bulletin board, was a sensible, fair and permissible way of handling
such a situation. The MSHA inspector admitted he had no quarrel
with the accuracy of the top list (Tr. 12). And the company
played no part in selecting the representatives. It merely compiled on one piece of paper the separate pieces of paper each of
which had been sent to· MSHA individually. Its actions were
purely ministerial and added nothing of substance. The only alternative would have been for the operator to post separate
pieces of paper side by side all over the bulletin board. This
would not have aided the process of miner representation. On the
contrary, it would have been complicated and confusing. The
operator used good judgment and good sense. If MSHA wants the
matter handled differently, it can amend the regulation to specify what it wants done. But as matters now stand, the operator
must be held to have acted reasonably and efficqciously.
Accordingly, I hold the composite list posted on the top in the
safety office bulletin board was acceptable.
The next issue is the required posting location for the appropriate list.· The regulation requires that the list which must
be maintained in a current status be posted on the mine bulletin
board. In this case there were three bulletin boards. One, as
already discussed was inside the safety office ("A" on MSHA
Exhibit P-14). The second board was glassed in and secured on
the outside. wall of the building which housed the mine office and
changing room (Tr. 20-22; 57-59; "B" on MSHA Exhibit P-14). On
the door of this building was a sign "Mine Office" and on the top
of the board itself was a sign "The Mine Bulletin Board" {Tr. 57).
On this bulletin board was posted a list of miner representatives
dated September 15, 1980 with some updating notations {Tr. 17,
22, 70, MSHA Exhibit P-7). A comparison with the 1984 list posted

260

on top in the safety office reveals that the 1980 list was out of
date. The third board was glassed in on the outside of the mill
building where the change room for the mill workers was located
(Tr. 58, "C" on MSHA Exhibit P-14). The same 1980 list was on
this board as on the board on the mine office bui1ding (Tr. 23).
I conclude the 1980 list was not current and therefore, not
acceptable under the regulations. The question then becomes:
was the posting in the safety office sufficient? I conclude it
was not. The regulation requires posting on the "mine bulletin
board". There was just such a place in this case. The second
board ("B") was entitled "Mine Bulletin Board" and was mounted
next to a door marked "Mine Office" (Tr. 57). Admittedly, mill
employees regularly do not pass by the mine bulletin board but
mine employees do so regularly on their way to the changing room
which is in the same building (Tr. 58). There is no requirement
that every employee pass by the designated location nor is there
a requirement for multiple postings. The safety office is where
employees would only go for training or if they have dealings
with the safety department (Tr. 50). Posting the current 1ist on
the safety office bulletin board did not meet the requirements of
the regulations. Accordingly, I find the operator violated this
aspect of the mandatory standard.
The violation was nonserious. Negligence is low. As
already set forth, I find the operator's prior history is good
and I accept the stipulations regarding the other criteria.
A penalty of $20 is Assessed.
Cent 85-37-M
Citation No. 2092266
The subject citation dated October 10, 1984, describes the
allegedly violative condition or practice as follows:
"The lime slaker area at this time
was not kept clean of slick spilled wet
lime. An injury was reported on 9/20/84
with the injured employee still off on
lost time because of a slip and fall
which resulted with a back injury.
An employee, Gilbert A. Romero
he1 per-" , stated that th i s are a i s
cleaned each shift and that at this ~
time when the inspection party arrived,
. duty called and he was not cleaning at
this time.
11

261

30 C.F.R. § 55.20-3 provides as follows:
55.20-3 Mandatory. At. all mining
operations: (a) Workplaces, passageways,
storerooms, and service rooms shall be
kept clean and orderly. (b) The floor of
every workplace shall be maintained in a
clean and; so far as possible, a dry
condition. Where wet processes are used,
drainage shall be maintained, and false
floors, platforms, mats, or other dry
standing places shall be provided where
practicable. (c) Every floor, working
place, and passageway shall be kept free
from protruding nails, splinters, holes, or
loose boards, as practicable.
There is no dispute that when the inspector arrived, the
floor of the lime slaker area was covered with waste material
from the slaker and that the drains were clogged (Tr. 107). The
evidence further indicates that in accordance with established
procedures the lime slaker helper had intentionally emptied the
contents of the slaker chamber onto the floor because the chamber
had become plugged (Tr. 151). The helper was supposed to clean
up the floor immediately but he had to leave to go to the bathroom (Tr. 110). At this time the inspector arrived and issued
the .subject citation. MSHA 1 s witness and the operator's witness
agreed that the condition which the inspector found could have
occurred during the brief interval the helper was gone (Tr.
146, 154). In the absence of evidence on the point, I cannot
accept the unsupported suggestion that the helper could have gone
to the bathroom before he emptied the slaker chamber (Tr. 147).
I appreciate the inspector's concern over the condition he saw.
However, a little common sense would not be amiss in a case such
as this. Under the circumstances presented I cannot find the
operator failed to comply with the mandatory standard.
Citation No. 2092266 is Vacated.
ORDER
In light of the foregoing, the operator is ORDERED TO PAY
$20 within 30 days of the date of this decision.

: \

\
Paul Merlin
Chief Administrative Law Judge

262

Distribution:
Eve Chesbro, Esq., Office of the Solicitor, U. S. Department of
Labor, 555 Griffin Square Building, Suite 501, Dallas, TX 75202
(Certified Mail)
Stephen W. Pogson, Esq., Evans, Kitchel & Jenckes, P.C., 2600
North Central Avenue, Phoenix, AZ 85004-3099 (Certified Mail)
/gl

2~

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER. COLORADO 80204

FMC WYOMING CORPORATION,
Contestant

FEB 2 61986

CONTEST PROCEEDING

v.

Docket No. WEST 85-4-RM
Citation No. 2084591; 9/17/84

SECRETARY OF.LABOR, P
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 85-41-M
A.C. No. 48-00152-05525

.

v.

FMC Trana Mine

FMC WYOMING CORPORATION,
Respondent
DECISION
Appearances:

James H. Barkley, Esq., and Margaret Miller, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado,
for Respondent/Petitioner;
John A. Snow, Esq., Vancott, Bagley, Cornwall &
McCarthy, Salt Lake City, Utah,
for Contestant/Respondent.

Before:

Judge Lasher

This :'°"":--:.,,r is com;:
::.::c
:iceeding filed by
FMC Corporation l:1erein FMC) on October 9, 1984, pursuant to
Section 105(d) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. Section 801 et~., (herein the Act), and a civil
penalty proceeding initiated by the Secretary of Labor on
February 25, 1985, by the filing of a Proposal for Penalty
pursuant to Section 110 of the Act.
A hearing on the record was held in Salt Lake City, Utah, on
March 6 and 7, 1985, at which both parties were represented by
counsel. The two dockets comprising this proceeding were consolidated for hearing on March 6, 1985 (Tr. 2) since the subject
of both is Citation No. 2084591 issued by MSHA Inspector Ronald
L. Beason on September 17, 1984, at FMC's trona mine located near
Green River, Wyoming. This Citation was issued under Section
104(d)(l) of the Act, and alleges that the violation of the

264

safety and health standard cited, 30 C.F.R. § 57.20-11 l; was
caused by the "unwarrantable failure" of FMC to comply with such
standard.
The violative condition (or practice) was described in the
Citation as follows, to wit:
"The old MCC Motor Control room (Baby Sesqui) was insulated with a material which contained chrysotile
asbestos. The insulation had deteriorated and had
fallen from the roof and portions of the wall. The
material was 2-1/2 inches thick and had fallen from the
south wall. The lower measures 4 feet x 2-1/2 feet.
The upper section which had fallen measured 2 feet x 3
feet. The motor control room measured 9 feet x 12 feet
and the insulation had fell from the roof. Loose insulation hanging on raiiings and electrical conduit
measured approximately 2-1/2 inches thick by 2 feet wide
by 3 feet long. Another section was approximately 10 x
10 inches. Apparently the roof section and wall sections
of insulation had fallen to the floor and had been
sweeped up. Fresh signs of cleaning were apparent. Recently ·employees had disconnected the electrical switchgear in the room, except three panels for lighting &
heating etc.
Asbestos has been determined to be a health hazard and is
associated with asbestosis, lung cancer and cancer of the
gastrointestinal tract. When suspended fibrous dust
particles do not readily settle, but remain suspended for
long periods of time, therefore they continue to present
an hazard to the employees which worked inside the
control room.
On 3-20-1981 the operators records indicated that a
sample of the insulation had been taken and found to contain asbestos. The operator failed to barricade the area
or post warning signs which displayed the nature of the
hazard and the respiratory protection required. Due to
the association of asbestos to lung disorders, the obvious work completed in an enclosed room, the unknown
contamination, this is an unwarrantable failure of the

1/ This regulation provides:
"Areas where 'health or safety hazards exist that are not
immediately obvious to employees shall be barricaded, or
warning signs shall be posted at all approaches. Warning
signs shall be readily visible, legible, display the nature
of the hazard, and any protective action required."

265

operator to take the appropriate safety measures to insure that the employees were adequately protected while
working in this area."
The Secretary initially proposed a penalty of $400.00 for
the alleged violation but at the hearing and in his post-hearing
brief urged the maximum penalty authorized iri the Act, $10,000.
The Secretary~contends that the presence of a potent
carcinogen, asbestos, in a working environment in and of itself
is a hazard which requires the mine operator to comply with the
subject regulation by either barricading or posting warning
signs.
FMC contends that the Secretary CMSHA) has determined and
officially advised the mining industry what is a safe or accepted
level of asbestos by the promulgation of 30 C.F.R. 57.5-1 which
provides:
§ 57.5 Air quality, ventilation, radiation, and
physical agents.

Air Quality
General-Surf ace and Underground
57.5-1 Mandatory. Except as permitted by§ 57.5-5: (a) Except as provided in paragraph (b), the exposure to airborne
contaminants shall not excee, on the basis of a time weighted average, the threshold limit values adopted by the
American Conference of Governmental Industrial Hygienists,
as set forth and explained in the 1973 edition of the Conference's publication, entitled "TLV's Threshold Limit
Values for Chemical Substances in Workroom Air Adopted by
ACGIH for 1973," pages 1 through 54, which are hereby incorporated by reference and made a part hereof. This publication may be obtained from the American Conference of
Governmental Industrial Hygienists by writing to the Secretary-Treasurer, P.O. Box 1937, Cincinnati, Ohio 45201, or
may be examined in any Metal and Nonmetal Mine Safety and
Health District or Subdistrict Off ice of the Mine Safety and
Health Administration. Excursions above the listed
thresholds shall not be of a greater magnitude than is
characterized as permissible by the Conference.
Cb) The 8-hour time-weighted average airborne concentration
· of asbestos dust to which employees are exposed shall not
exceed 2 fibers per milliliter greater than 5 microns in
length, as determined by the membrane filter method at
400-450 magnification C4 millimeter objective) phase con-

266

trast illumination. No employees shall be exposed at any
time to airborne concentrations of asbestos fibers in excess
of 10 fibers longer than 5 micrometers, per milliliter of
air, as determined by the membrane filter method over a
minimum sampling time of 15 minutes. "Asbestos" is a generic
term for a number of hydrated silicates that, when crushed
or processed, separate into flexible fibers made up of fibrils. Although there are many asbestos minerals, the term
"asbestos" as used herein is limited to the following
minerals: chrysotile, arnosite, crocidolite, anthophylite
asbestos, tremolite asbestos, and a~tinolite asbestos.
The subject Citation was issued on September 17, 1984,
during an ongoing regular inspection which was nearing completion.
The alleged violation occurred in an 11' by 12' room called the
"old Motor Control Center" located in the so-called "Baby Sesqui"
complex at the mine. This room is located on the ground floor of
the complex which is approximately five or six floors high (Tr.
120) and at the times material herein it housed the electrical
controls for the complex (Tr. 107). The Baby Sesqui complex
contains part of FMC's milling process CTr. 99). The room itself
is also known as the "Baby Sesqui control room," "The old MC" and
the "MCC" (Tr. 30). It will be referred to herein as the MCC.
The MCC, as previously noted, is approximately 11 feet by 12
feet and has but one door and no windows (Tr. 30, 116, 171).
There is no ventilation system for the room <Tr. 70). The door
opens from the outside and there is no entry into the Baby Sesqui
from the MCC (Tr. 121, 142). The Baby Sesqui, even though part
of the milling area, is essentially dust free because the
product-trona-is brought in in a liquid state {Tr. 142, 183,
214).
The insulation in the MCC, which was 2-1/2 inches thick (Tr.
50, 57, 58) contained 20% asbestos CExs. S-12 and s-13; Tr. 25,
40, 48, 61, 66, 240, 265). FMC concedes it was aware of the
asbestos content of the insulation (Tr. 59-62, 63) and that
during a time certain work was performed in 1983/1984 airborne
·asbestos fibers would have been present in the MCC (Tr. 345).
Inspector Beason credibly described the pertinent part of
his inspection as follows:
Q. Okay. When you entered the motor control center, what
did you observe?
A. Well, I observed this insulation that was on the walls.
It was deteriorated, fallen down. It wa.3 on top of the
control boxes, electrical switches. I went over and looked
at the electrical switches. It was on top of them. There
was a piece off on the right - the south wall - that I took
a piece off and got to fooling with it and talking about it.

267

Q.
A.

It was some kind of insulation, you assumed?
Uh-huh (affirmative).

Q. What was the texture of this?
A. It was brittle. There was shiriy parts in it that - I
got it in here; and with my glasses - I've got the cheater
glasses - I got up and looked at it. And it looked sort of
brittle.

Q. Did you know what that material was at that time?
A. No, ma'am. I asked Mr. Hatt~/ what it was at that
time.
Q.
A.

And what did Mr. Hatt tell you?
He refused to answer me.

Q. How did you find out what that material was?
A. Well, I went to him several times.
I had it, and I went
to him several times and asked him what it was. And he refused to answer. I asked him if I could get a sample of the
material. He said that I could. And I went next door to
another place there and asked him if I could take a bottle.
And he said yes.
And I put it in. And I asked him was that asbestos, at that
time I asked him. And he said he wouldn't tell me, I'd have
to talk to the environmentalist.
Q.
A.

Who is the environmentalist?
I've got his -

Q.

Could that be Mr. Watson?
THE WITNESS: Carl Watson ~/
(Tr. 31-33)

xx xx

xx xx

xx xx

xx xx

"Q. Did you ever see the results of the material sample
which you put in the bottle and turned in?
A. Yes, sir.

2/

ll

Q.
A.

Is that this Exhibit 12?
Yes, sir.

Q.
A.

And does it indicate on there what the material was?
Yes, sir.

Bud Hatt, FMC safety supervisor.
Carl L. Watson, Environmental/Safety Engineer (Tr. 227).

268

Q.
A.

What was it?
Twenty percent asbestos."
(Tr. 40).

The sample of insulation material taken was representative
of the insulation found around the MCC (Tr. 31, 41-43), which had
fallen from the walls and roof of the room (Tr. 44, 56) and was
observed (1) on top of a conduit, control boxes, electrical
switches, (2) hanging from the rafters (Tr. 31, 43-45), (3) on
the handles of a control panel (Tr. 45),(4) inside the control
panel (Tr. 48), and (5) on the floor mats and other areas (Tr.
52). This insulation material was deteriorating and falling down
from the walls and roof (Tr. 31, 58, 44).
The.record in this case provides adequate information as to
the general characteristics and hazardous nature of asbestos.
Asbestos is the generic name for a number of hydrated silicates
(Tr. 244). Chrysotile is one such silicate (Tr. 244, 30 C.F.R.
§ 57.5).
Asbestos is composed of fibers which are bundled
together to form larger fibers which in turn are bundled together
to form still larger fibers (Tr. 245). The result is that as
asbestos is broken down it does not break down into pieces but
rather as each fiber is broken down it releases many more fibers
which in turn, if broken down, release still more fibers (Tr.
245). Asbestos fibers 5 microns or larger in size are clearly
hazardous (Tr. 247, 30 C.F.R. § 57.5-1). Five microns is
approximately one-tenth the size of a particle visible to the
unaided eye (Tr. 247). A visible cloud of airborne asbestos
contains harmful fibers that are invisible (Tr. 246-249) and will
take approximately 30 minutes to fall one-foot in perfectly still
air and longer if there is any air current present. Such a fiber
can become airborne simply by the air currents created by a
person walking (Tr. 247-248). Asbestos can be liberated and
suspended in the air easily and by slight movement, such as a
person walking by it (Tr. 67).
Richard L. Durand, an MSHA District Industrial Hygienist,
testified concerning the invisible (non-obvious) nature of
asbestos:

"Q. If you can see a cloud of dust of asbestos, is it
possible to have more asbestos that you can't see that is
suspended in the air?
A.
Definitely. You'll have a range of dust particles
from that you can't see on up to very large particles. You have
a whole gamut of sizes.
Q. And would those particles that you 6can't see present
a health hazard?
A. Yes, even above five.microns, what the standard is
based on. So from five to fifty are particles that you can't see.
And they will definitely pose a health hazard."
(Tr. 249).

269

Various diseases can result from inhalation of asbestos.
One disease, asbestosis, is directly related to the amount of
asbestos inhaled. The disease can be contracted whether the
amount of asbestos is inhaled over a short period or over a long
period of time. It results when fibers are inhaled directly into
the lungs. As the fibers are retained by the lungs they are
coated with cells rich in iron called "asbestos bodies" discernible by x-ray. The symptoms therefrom may appear from 4 to
15 years after expOSllre. Such symptoms are shortness of breath,
coughing, tightening of the chest, difficulty in breathing and a
hampering of the lungs to exchange oxygen. Death can occur 10 to
15 years after the onset of symptoms (Tr. 250, 251).
A second disease resulting from asbestos inhalation is
bronchi carcinoma or bronchial cancer. Asbestos, when inhaled
into the bronchial area, can lead to the development of cancer.
Mesothelioma is a cancer of the lining of the lung. It is a
non-treatable, non-operable and always fatal disease. Death
generally results in less than one year after the onset of
symptoms (Tr. 253). This disease can result from the inhalation
of a single fiber. As little as one occupational exposure to
asbestos can cause this cancer (Tr. 254). It is estimated that
7% to 10% of those who work with asbestos develop this disease
(Tr. 254).
Cancer of the esophagus, stomach and colon can also be
caused by asbestos. These cancers are generally brought about by
coughing up sputum containing asbestos which is swallowed, thereby transmitting the asbestos fibers to the esophagus, stomach and
colon CTr. 254).
FMC's Environmental Safety Engineer, Watson, unequivocally
admitted on the record that asbestos is a "hazardous material"
having the potential to cause death (Tr. 309, 311, 312), that it
is a known health hazard (Tr. 312) and that FMC did not either
barricade the MCC or post warning signs as required by§ 57.20-11
(Tr. 114, 237, 296, 313).
Substantial evidence in the record establishes that FMC
became aware that the insulation in the MCC contained asbestos in
March, 1983, when Mr. Watson removed a piece of the material and
forwarded it to FMC's laboratory in Princeton, New Jersey for
analysis with the notation to "Please Rush" on the forwarding
form. Watson said that he sent the sample to the laboratory at
the request .of an unidentified employee and that he did not know
who made the "Please Rush" notation on the form. Watson also
denied writing on the form the statement "Suspected asbestos
insulation." (Ex. S-131 Tr. 229-232).
FMC's analysis of the insulation material from the MCC
(dated 3/27/81) indicates that the material "contains chrysotile,
an asbestos mineral and calcium carbonate, probably a binder.

270

These components were determined by X-ray diffraction procedure."
<Ex. S-13, Tr. 237). ~/FMC failed thereafter to definitely determine if the calcium carbonate was a binder (Tr. 317).
The Secretary established that a significant number of FMC
miners without prior notice or warning were exposed to the
hazardous conditions prevalent in the MCC. Thus, for periods
ranging from two to three weeks to four months in the latter part
of 1983 and early 1984, at least four FMC miners, who were
engaged in the performance of various and sundry duties and
functions, worked in the MCC where they were engaged in the removal of the control center located there to another location
(Tr. 107, 108, 150-157, 170-193, 199-219). The actions of those
employees, particularly in taking down the insulation material
from the walls and ceiling, created airborne dust composed of
particles of the insulation taken down (Tr. 115-119, 153-158,
166, 206, 208). The record does not indicate that FMC ever
sampled the compqsition of the air during this period. Since the
material itself was composed of 20% asbestos I find therefromand from expert opinion of record - that at least a proportionate
part of the airborne dust was composed of asbestos particles in
sufficient quantity to Cl) be subject to inhalation and (2) be
hazardous. (Tr. 111, 193, 249, 255-259, 260, 266, 277-282, 290,
3 45).
It is also found that the "dust" described by the workmen
was not attributable to the welding or use of a cutting board
(Tr. 285). Thus, the four workmen in question testified that in
the process of their work they "tore" insulation from the walls,
pulled it from the ceiling, threw the insulation to the floor,
swept it up, emptied it, and traumatized it in various ways which
resulted in dust so heavy their visibility was impaired at times
beyond 4 or 5 feet (Tr. 111-119, 153-157, 166, 173-177, 199-208).
While there was evidence that the dust got into their
mouths, eyes and noses, there was no probative or reliable
evidence that the coughing and other symptoms described by them
was attributable to inhalation or other ingestion of asbestos
fibers (Tr. 282, 349). Such evidence might have been obtainable
through sputum analysis or other forms of testing at the time.
Even though it is a fair inference that such evidence was not

!/ In addition to analyses of the "bulk" samples taken by
Inspector Beason and Mr. Watson referred to above, a third set of
laboratory analys.es of samples taken from the MCC was made part
of the evidence in this matter. Thus, in September 1984, FMC
took samples of the air (Exs. R-3, 4, 5 and 6; Tr. 267, 268, 300).
I find that these analyses have little probative value since no
one was working in the area at the time the samples were gathered
(Tr. 267, 268, 321, 322). Even so, these samples did show there
was some airborne asbestos present in the MCC (Tr. 268).

271

secured because of the failure of FMC to notify those imperiled
of the conditions prevalent in the MCC, no adverse inference is
taken in the absence of more specific evidence. That is, it is
not inferred that the physical symptoms expressed were caused in
whole or in part by the presence of airborne asbestos in the
atmosphere.
In addition to the employees engaged in the special project
of removing the controls from the MCC in 1983-1984, the Secretary
also showed that various other employees, such as maintenance men
and electricians, routinely went in and out of the MCC and worked
there without benefit of respirators or warning CTr. 99-103, 149,
333-335).
As previously noted, FMC contends that no violation can be
established absent a showing of the presence of exposure to airborne contaminants at the levels provided in 30 C.F.R. § 57.5-1.
From the standpoint of the obligations imposed on the mine
operator by the two regulations respectively relied on by the
parties, it is first noted that testing the MCC in a passive
state for its airborne asbestos level might not have revealed a
level in violation of § 57.5-1. A violative level of airborne
asbestos might not have manifested itself until miners actually
worked in the area. The record in this case well documents the
different types of work activities which did result in raising
dust from asbestos-constituted insulation into the air.
Section 57.5-1 is specific. It relates to exposure to airborne contaminants, in this case, asbestos.
It presumes testingwhich FMC in any event apparently did not perform - for a protracted period and with some regularity: "The .8-hours timeweighted average airborne concentration of asbestos dust to which
employees are exposed shall not exceed 2 fibers per milliliter
greater than 5 microns in length, etc." MSHA did not establish,
nor did it seek to, the presence of airborne concentrations of
asbestos dust in the quantity, fiber lengths, and sampling time
durations required to establish a violation of 30 C.F.R. § 57.5
CTr. 19-26, 71-77, 78, 79; Exs. S-12 and s-13). See Secretary v.
Tarnmsco, Inc., & Harold Schmarje, 7 FMSHRC 2006, 2009 (1985).
On the other hand, the regulation the Secretary charges was
infracted 1 § 57.20-11, is less specific in delineating the
factors or environment which must be present to trigger the
standard's coverage. It requires simply that Cl> a "health or
safety hazard" must exist which (2) is not "immediately obvious".
From the mine operator's standpoint, § 57.20-11 requires
barricades or posting of warning signs telling of the nature of
the hazard and protective action required.
Section 57.5-1 makes
it a violation to permit miner exposure to a specified level of
asbestos and it mandates testing to ascertain if this level has
been achieved. Can a mine operator by not testing when employees
work in an area where there is asbestos present (as FMC failed to

272

do in this case) evade responsibility for exposing its employees
to asbestos, the hazardous nature of which is well-established in
this record? Both logic and evidence of record suggest the conclusion that the airborne level of asbestos fluctuates with the
activities and movement of miners and the nature of the chores
they are performing. Adopting FMC's argument that the protections provided in§ 57.20-11 are not operable until the Secretary first tests and determines that the airborne asbestos concentration level equates with the level provided in § 57.5-1
would leave miners unprotected-as they were in the instant caseand most emphatically where an operator directs them to work in
an area it knows contains asbestos but does no testing while they
are there. Hence, FMC's miners, were not aware of the presence
of asbestos in the insulation material, and thus had no opportunity to take precautions to alleviate the threat posed to them,
such as (1) by limiting their movement and activities, (2) by
handling the material more cautiously and gently, (3) by refusing to perform certain work unless ongoing testing is conducted, (4) by altering their techniques and methods, (5) by wearing
suitable, effective respirators, or (6) by reporting the
situation to interested authority such as MSHA, their union,
and/or the mine operator's safety personnel.
Analysis of the record and happenings in this matter readily
demonstrates the differences in the purposes of and protections
provided by the two regulations and the reasons for not grafting
one on the other. There is no indication in the Act or the regulations themselves that the two regulations should be read
together as FMC urges. Section 57.20-11 does not cross-reference
§ 57.5-1.
It provides a different, separate, and independent
measure of protection for miners. It is not dependent on the
mine operator's diligent, good faith sampling of the air in the
working enviro~ment. The position advanced by FMC is found to
lack merit.
Based on the preponderant evidence, and admissions of
record, it is concluded that a hazardous condition prevailed in
the MCC during the period in question, that such health hazard
was not immediately obvious to numerous employees who worked
there, and that neither barricades or appropriate warning signs
were posted at any time by FMC at any approach to the MCC. A
violation of 30 C.F.R. S 57.20-11 is thus found to have occurred.
FMC also challenges the special findings required under
Section 104(d), that is the so-called "unwarrantable failure" and
"significant and substantial" findings. It is first noted the
insidious potential of asbestos to cause some of mankind's most
fearsome diseases is well-documented in this record. ~/ It is
~/

See also Disability Compensation for Asbestos-Associated
Disease in the United States, Irving J. Selikoff, M.D.,
(Environmental Sciences Laboratory, Mount Sinai School of
Medicine, undated), a collection of leading studies on the
subject published in approximately 1981.

273

equally clear, and I have hereinabove found, that the mine
operator's Environmental Safety Engineer, Carl L. Watson, and
other high level management personnel were aware that the MCC's
wall and ceiling insulation contained asbestos as early as March,
1981, when a bulk sample was sent for laboratory analysis. I
conclude from the urgency surrounding the taking of this sample,
the prompt notification to higher management of the results of
the laboratory ana~ysis and the testimony of Mr. Watson as to the
high potential for serious disease that asbestos exposure
carries, that FMC was acutely aware of the hazard posed by noncompliance with 30 C.F.R. § 57.20-11. Indeed, the circumstances
and hazard addressed by § 57.20-11 actually came to fruition in
the 1983-1984 period when several employees were engaged in the
removal of the control center inside the MCC without benefit of
the various protections previously listed. These evidentiary
considerations coincide with the requirement of section 104(d) of
the Act that the violation must be "caused by the unwarrantable
failure of (the) operator to comply" with the pertinent mandatory
safety or health standard. The Commission in numerous cases has
tacitly approved and has not changed the long-standing definition
of unwarrantable failure found in Zeigler Coal Company, 7 IBMA
280 (1977) which was decided under the Federal Coal Mine Health
and Safety Act of 1969:
"In light of the foregoing, we hold that an inspector
should find that a violation of any mandatory standard
was caused by an unwarrantable failure to comply with
such standard if he determines that the operator involved
has failed to abate the conditions or practices constituting such violation, conditions or practices the
operator knew or should have known existed or which it
failed to abate because of a lack of due diligence, or
because of indifference or lack of reasonable care."
The record indicates also that FMC was aware that other
employees were working in the area routinely (Tr. 296,
333-335) and that those employees who were working in the MCC to
remove the control center were suffering substantial symptoms
(Tr. 193, 234) even though this record does not permit any dedetermination that such were wholly or partly related to asbestos
exposure. Nevertheless, no further testing on the material was
conducted by FMC to determine if the asbestos was adequately contained in binding material after March 1981, (Ex. S-13; Tr. 317,
329), nor does it appear that FMC tested the air during the removal of the control center in 1983/1984.
It is concluded that FMC was grossly negligent in allowing
the MCC to remain unposted, if not barricaded, in the above
·
circumstances and in view of the latent threat posed by the
presence of asbestos in such significant quantity in the walls
and ceiling of the MCC. Such high degree of negligence surpasses
the Zeigler culpability concepts of "lack of due diligence",
"indifference" and "lack of reasonable care," and clearly meets
the "unwarrantable failure" requirement of section 104(d).

274

The question remains whether the subject section 104Cd)(l)
Citation cited a violation which was "of such nature as could
significantly and substantially 6/ contribute to the cause and
effect of a ••• mine safety or health hazard" as that phrase is
used in the Act.
Section l04(d)(l) of the Mine Act provides:
If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that
there has been a violation of any mandatory health or
safety standard, and if he also finds that, while the
conditions created by such violation do not cause imminent danger, such violation is of such nature as could
significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health
hazard, and if he finds such violation to be caused by
an unwarrantable failure· of such operator to comply with
such mandatory health or safety standards, he shall include such finding in any citation given to the operator
under this Act ••••
30 u.s.c. § 814(d)(l) (emphasis added>. Section 104(e) of the
Act, 30 U.S.C. § 814(e), contains similar "S & S" language.
The Cormnission first interpreted this statutory language in
Cement Division, National Gypsum Co., 3 FMSHRC 822 (April 1981),
holding:
••• [A] violation is of such a nature as could significantly and substantially contribute to the cause and effect of a mine safety or health hazard if, based on the
particular facts surrounding the violation, there exists
a reasonable likelihood that the hazard contributed to
will result in an injury or illness of a reasonably
serious nature.
3 FMSHRC at 825 (emphasis added).
In Mathies Coal Company,. 6
FMSHRC 1 (January 1984), the Commission reaffirmed the analytical
approach set forth in National Gypsum, and stated:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum, the Secretary of Labor must prove: Cl>
the underlying violation of a mandatory safety standardi
(2) a .discrete safety hazard -- that is, a measure of
danger to safety -- contributed to by the violationi (3)

!/

Herein "S & S".

275

reasonable likelihood that the hazard contributed to
will result in an injury; and (4) a reasonable likelihood
that the injury in question will be of a reasonably
serious nature.
6 FMSHRC at 3-4 (footnote omitted). Accord Consolidation Coal
Company, 6 FMSHRC 189, 193 (February 1984).
p

As to the four elements set forth in Mathies, the
Commission, in Secretary v. U.S. Steel Mining Corp., 6 FMSHRC
1834 (1984), noted that the reference to "hazard" in the second
element was simply a recognition that the violation must be more
than a mere technical violation -- i.e., that the violation present a measure of danger. See National Gypsum, supra, 3 FMSHRC
at 827. It also noted that the reference to "hazard" in the
third element in Mathies contemplates the possibility qf a
subsequent event. This requires that the Secretary establish a
reasonable likelihood that the hazard contributed to will result
in an event in which there is an injury. The fourth element in
Mathies requires that the potential injury be of a reasonably
serious nature. Finally, in U.S. Steel Mining Co., Inc., 6
FMSHRC 1573, 1574 (1984), (1984), the Commission reemphasized its
holding in National Gypsum that the contribution of the violation
to the cause and effect of a mine safety hazard is what must be
significant and substantial.
The record reveals that from the middle of 1981 at least
through early 1984, FMC employees worked routinely in the MCC, an
asbestos-laden, unventilated room, and for the latter part of
this period other employees were required to work there while
removing controls. This latter group, four of whom testified in
this proceeding, in ignorance of the risk and the need for care,
removed the asbestos insulation without caution, thus placing
their health in considerable jeopardy.
Mr. Watson's own description of the risk posed by
asbestos exposure is incisive:
"Q.

A.

Do you recognize any danger in exposure to asbestos?
Sure.

Q. I mean, do you personally believe that is is a
hazardous industrial material?
A. Sure.

Q. Do you believe that it has the potential to cause
death?
A. Yeah, I believe that."
(Tr. 308, 309, 312).

276

It has· previously been concluded that a violation of the
safety standard occurred.
In no sense, was this a technical
violation. Here, the mine operator apparently performed no
testing of the air in the working environment during the removal
of the control center. This eliminated the possibility of any
determination of the asbestos fiber levels in the MCC when work
was being performed there. By not posting the area with warning
signs, FMC deprivedthe workmen of the opportunity to ev~luate the
danger and take various steps to protect themselves-a remedy not
directly afforded by 30 C.F.R. § 57.5-1. Such failure clearly
contributed a considerable measure of danger to their safety.
In the absence of any affirmative measures by FMC to prevent
its miners' exposure to the asbestos hazard found to have existed
in the MCC, their resultant contraction of various asbestosrelated diseases remains a reasonable possibility for many years
to come.
The factual findings heretofore made concerning the nature
of asbestos, the ease with which it becomes airborne, the
conditions prevalent in the MCC working environment, the exposure
of uninformed miners, the various health problems which can
result from such exposure, the percentage of exposed workers who
contract such, and the lengthy period they will remain in
jeopardy after such exposure, mandate the conclusion that there
was -- and is -- a reasonable likelihood that the hazard
contributed to by the violation will result in a serious injury
in the form of a disease. Lastly, there is little doubt on this
record that any disease so resulting would be of a reasonably
serious nature in view of FMC's admissions that such could result
in death. Accordingly, it is concluded that this was a
"significant and substantial" violation.
·
The prerequisite special findings of the 104Cd)(l) Citation
herein are found to have substantial support in the record.
A violation having been found in this consolidated contest/penalty proceeding, assessment of a civil penalty is required.
The parties have stipulated that FMC had an "average" history of
previous violations, presumably in the customary 2-year period
preceding the occurrence of the violation (Tr. 293). The parties
also stipulated on the record that FMC is a large mine operator,
that it proceeded in good faith to achieve rapid compliance after
notification of the violation, and that any penalty amount would
not jeopardize FMC's ability to continue in business. Section
llOCi> of the Act requires evaluation of two additional, and
critical, penalty .assessment criteria -- th~ seriousness of the
violation and the negligence of the mine operator in the commission thereof. I have previously determined that FMC was
grossly negligent in the commission of this violation and that
the same was of a high degree of seriousness in view of the
tragic, possibly fatal diseases which can result therefrom. The
workmen exposed will live in the shadow of asbestos-related
disease for many years to come. In view of these latter two

277

determinations and the size of the operator, there is little to
mitigate the amount of the penalty warranted. It is concluded
that a penalty of $2,SOo;oo is appropriate under the circumstances.
ORDER
1.

Citation ~o. 2084591 is affirmed in all respects.

2. Respondent FMC shall pay the Secretary of Labor the sum
of $2,500.00 as and for a civil penalty within 30 days from the
date of issuance of this decision.

~~~~t d. ~~-t-fa.

Michael A. Lasher, Jr.
, Administrative Law Judge
Distribution:
John A. Snow, Esq., and James A. Holtkamp, Esq., Vancott, Bagley,
Cornwall & McCarthy, 50 s. Main Street, Suite 1600, Salt Lake
City, UT 84144 (Certified Mail)
Margaret Miller, Esq., and James H. Barkley, Esq., Office of the
Solicitor, U.S. Department of Labor, 1585 Federal Building, 1961
Stout Street, Denver, CO 80294 (Certified Mail)

/blc

278

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE. SUITE 400
DENVER, COLORADO 8020.C

HAROLD J. ATKINS,
complainant

v.
CYPRUS MINES CORPORATION,
Respondent

FEB 2_71986

DISCRIMINATION PROCEEDINGS

.

Docket No. WEST 84-68-DM
MD 82-82
Cyprus Northumberland Project

DECISION
Appearances:

Mary Gray Holt, Esq., Jolles, Sokol & Bernstein,
Portland, Oregon,
for Complainant;
John F. Murtha, Esq., Woodburn, Wedge, Blakey &
Jeppson, Reno, Nevada,
for Respondent.

Before:

Judge Morris

Complainant Harold J. Atkins, (Atkins), brings this action
on his own behalf alleging he was discriminated against by his
employer, Cyprus Mines Corporation, (Cyprus>, in violation of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et
seg., (the Act).
~
Section 105(c) of the Act, provides in part, as follows:
No person shall discharge or in any other manner discriminate against ••• or otherwise interfere with the
exercise of the statutory rights of any miner ••• because such miner ••• has filed or made a complaint under
or relating to this Act, including a complaint notifying
the operator or the operator's agent, or the representative of the miners ••• of an alleged danger or safety or
health violation ••• or because such miner ••• has instituted or caused to be instituted any proceeding under
or related to this Act or has testified or is about to
testify in any such proceeding, or because of the exercise by such miner ••• on behalf of himself or others of
any statutory right afforded by this Act.
After notice to the parties, a hearing on the merits took
place in Reno, Nevada on June 19, 1985.
'1
The parties filed post-trial briefs.

279

Issues
The issues are whether complainant was discriminated against
by respondent in violation of the Act; If such discrimination
occurred, then what damages should be awarded.
Summary of the Evidence
Evidence

~Complainant's

Harold J. Atkins, 43 years of age and inexperienced in
mining, was hired by Cyprus on July 9, 1981. His initial duties
included utility work and cleaning the leach pads. His activities also involved work in the ADR l; unit where the utility crew
helped mix cyanide and haul water. -The water, dumped into a
preholding tank, feeds the boiler (Tr. 34-37, 41).
~
After three months Atkins transferred to the pit as a grater
operator where he remained about 2 1/2 to 3 months (Tr. 37).
About October 1, 1981, because of higher pay, Atkins
transferred to the ADR plant as an operator (Tr. 38). He had no
previous experience and the foreman trained him to run the mill
(Tr. 39). The work process in the ADR was described as follows:
material containing gold and precious metals enters a preg pond
from the leach pads. The material then goes into the ADS circuit.
Solution is filtered through and captured in the carbon <Tr. 39).
After a time the material is moved into a preheat holding
tank and later transferred to a strip tank. The solution is then
heated by a boiler and it then goes to electrowind where the gold
is removed (Tr. 40). The procedures include stripping, reclaiming and preheating. The stripping process was almost continuous
(Tr. 40, 42).
After two or three weeks in the ADR plant Atkins experienced
a "nuisance" from the ammonia released in the stripping process.
He had headaches; in addition, his nose was dry and bothering him.
Since he felt the condition was minor he did not see a doctor at
that time (Tr. 41, 42).
Atkins was elected to the mine safety committee and attended
his first meeting in February 1982. The Committee discussed
first aid, inadequate ventilation and communications in event of
emergencies. When Atkins applied for the foreman's position he
was told he could not remain as a member of the committee if he
received the· promotion (Tr. 42-44, 48).
1/ ADR: an acronym for absorption, deabsorption and refining (Tr.
254).

280

Atkins first became concerned about mercury because of
workers Eagle, Legace and Bowers. Worker Eagle pointed out that
the mercury (which could be seen) was accumulating in ADR tank
No. 1. Legace spoke to Atkins about his dizziness and other
problems which he related to the ADR work (Tr. 44, 45, 235).
Atkins thought Legace's physical problems and symptoms might
be relevant to a worker in the ADR because of the carbon, the
open tanks and the refining process (Tr. 46, 47). Atkins thought
he was also exposed to mercury. Legace said it should be checked
out. He further recommended that Atkins and anyone else in the
ADR contact a doctor. This was the reason Atkins sought medical
attention CTr. 47).
Sometime in April, about the time of the discussions with
Legace, Atkins thought he had a physical problem. The buildup of
the ammonia was progressing to a point where he knew he should
have his sinuses checked. His nose was dry all of the time and
he was having breathing problems. Additional symptoms included
headaches, dizziness and blurred vision. Neither food nor coffee
tasted right CTr. 49-51).
Most of the time during his stay in the ADR, Atkins' main
problem and concern was exposure to ammonia fumes (Tr. 120; Ex.
R23, pg. 2). MSHA did not issue any citations for excessive
levels of ammonia (Tr. 121).
Atkins visited Dr. Horgan on April 24, 1982. A quantitative
test for mercury showed a level of 65. Industrial guidelines
indicate an acceptable level is under 150. A toxic level is
above 150. Atkins wasn't satisfied with the doctor's answers (Tr.
193-196; Ex. RS).
On April 29, 1982, Atkins had a quantitative test from Dr.
Andrews. The doctor stated that 65 was high and he indicated the
State level was 150 milligrams. Atkins knew Legace was experiencing problems with a level of 86 or 87 (Tr. 49-53).
Atkins was the day foreman when MSHA inspector Frank B.
Seale came on the premises on May 4, 1982. A 3M tag was used to
test for mercury. There were no fans and the inspector, according to Atkins, was "staggered" at some of the readings (Tr. 60,
61, 221).
Atkins was not aware of the later MSHA visit on June 14.
But in the interim Cyprus had taken corrective measures: these
included warning signs, fume surveys, mercury testing and
respirators (Tr. 223, 224, 318).
Within two or four days of the violation Atkins stopped at
Seale' s off ice to talk about the testing. equipment. He was also
interested in seeing the MSHA books. Seal~ gave Atkins copies of

281

the Cyprus citation (Tr. 61-63). The citations had not been
posted in the mine (Tr. 63). Atkins later received a full documentation from the MSHA Arizona office (Tr. 64).
There was probably more concern in the plant for ammonia
than for mercury. There was no ventilation and you could feel
the ammonia instantly (Tr. 64, 65).
After the MSHA inspection the company took care of the
problem to a large degree (Tr. 65).
On June 9, 1982, Atkins visited Dr. Andrews, a pulmonologist. Complaints to Andrews included chemicals, ammonia,
cyanide fumes and exposures to mercury. Complete blood and urine
tests failed to confirm mercury poisoning. The blood mercury
level was identified as less than 1. The reference range is less
than 2.6; the level is potentially toxic if it is over 2.6 (Tr.
202-204; Ex. Rl4).
On June 10, 1982, Dr. Givens, a company doctor, gave Atkins
a general physical examination. The symptoms exhibited by
Atkins, which all occurred about June 10, included nausea,
colitis and split vision. The doctor was more interested in
writing than in listening so Atkins did not tell him all of his
symptoms (Tr. 54, 69, 70). Atkins showed Dr. Givens the
quantitative test. He stated that things were "alright" (Tr.
55). Dr. Givens also told Atkins that his health was generally
excellent. Dr. givens did not comment on the symptoms (Tr. 55).
On June 29, 1982, Atkins saw Dr. Badshah, his family
physician, to whom he also showed the quantitative test. Dr.
Badshah diagnosed Atkins' condition as colon colitis. He also
had a lower and upper G.I. performed as well as a rectal
examination. The blood tests forwarded to Dr. Badshah by Dr.
Andrews were normal (Tr. 55-58, 65, 215).
Atkins was concerned about his health and he mentioned to
superintendent Leveaux that he would like to temporarily leave
the ADR because of his health. Leveaux said management would
·need a doctor's statement to that effect (Tr. 65-67, 238).
Atkins believed that the severity of the colon problem was
worsening, and the condition was playing on his nerves. Atkins
felt the ADR was unsafe for him because his medical problems
started there and they were not clearing up. He was having split
vision, mostly in the right eye. This occurred four times in a
30 day span just after he started going to Dr. Badshah <Tr. 68,
69, 242). Badshah had suggested Atkins contact Dr. Schonders, an
ophthalmologist. The specialist, in turn, suggested that Atkins
go to the University because the problem was complicated (Tr. 69,
213). Dr. Schonders, as well as Doctors Horgan, Andrews and
Givens failed to confirm mercury poisoning. But Dr. Badshah said
it was possible (Tr. 214, 220).

282

Atkins returned to Dr. Badshah on July 9, 1982, where he related the same symptoms; namely, exposure to chemicals including
ammonia, cyanide and fear of mercury exposure~ Dr. Badshah gave
Atkins a note which stated:
To whom it may concern: Jim Leveaux. This patient is
having cramping, abdominal pains, nausea. On exam there
is marked spasticity of the colon.
He is advised to
avoid exposure to chemicals which are likely to aggravate
this condition. (Tr. 71, 72, 215, 216; Ex. R23>.
Leveaux looked at the doctor's note and stated it would be
necessary to talk to Appelberg, the Cyprus personnel manager <Tr.
73, 74). Appelberg told Atkins he would transfer him to utility
but cut his pay.
In the ensuing discussion Atkins claimed this
was a medical situation and his miner's rights guaranteed that he
keep his foreman's pay in the utility job. Appelberg agreed to
the transfer (Tr. 73-79>. Atkins went to utility thinking he
would retain his foreman's pay (Tr. 126-127).
The next day Appelberg told him his pay was cut. He could
either go back into ADR, leave the property, or be fired. Rather
than be fired Atkins returned to the ADR. Atkins also stated he
returned to utility the next day (Tr. 73-79).
One day before he was terminated Atkins explained the
ultimatum and medical situation to MSHA inspector Frank Seale at
the MSHA office. The next day (July 15) Atkins was told to work
in the ADR or be fired (Tr. 78-81).
Before July 15th, between the two MSHA inspections, Atkins
had told management that it was unsafe to work in the ADR. On
the day he was terminated he did not say it was unsafe because he
was more concerned about getting a note from the doctor than in
closing down the ADR (Tr. 243).
ADR.

Atkins also told Appelberg that he needed to get out of the
It was unsafe for him (Tr. 238).

Atkins confirmed the contents of the typewritten note given
to him by Appelberg when he was terminated and as well as his
handwritten reply requesting an additional examination by a
company doctor before he would return to the ADR (Tr. 112, 117,
118, 119; Ex. C21, R24).
Atkins was fired on July 15 as he refused to work in the ADR.
The evidence contains a two page medical report, dated July 16,
1982, from Dr. Nur Badshah. The report states, in part, as
follows:
IMPRESSIONS:
1. Loss of central vision of right eye, due to optic
neuritis of the right eye, etiology most probably toxic
neuritis due to metallic poisoning.
283

2. Occult lower GI bleeding, probably due to gastroenteropathy related to metallic poisoning.
3.

Spastic colitis.

So far, I have not received the copies of the report from
the pulmonologist. I recommend that patient needs to be
further evaluated by a neurologist, because metallic
poisoning can cause nervous system changes affecting
especially the cerebellar system. This should be
thoroughly evaluated by a neurologist. I also recommend
that the patient should be thoroughly evaluated by a
gastroenterologist for his gastrointestinal symptoms.
Until he is further evaluated by a neurologist and
gastroenterologist, patient is advised to avoid contact
with chemicals and he has been given a note to that
effect on 7-9-82. (Exhibit Cl4).
Atkins believed he suffered mercury poisoning in 1982. His
quantitative test was 65. He could not state whether the ADR was
a safe place to work in July 1982. When he discussed termination
with Appelberg on July 15, 1982, he may not have claimed that it
was unsafe to work in the ADR. But at the time of that
discussion he believed the levels were close to acceptable and it
could have been perfectly safe in the ADR (Tr. 109). Atkins
would go back in the ADR today (Tr. 109-110). Further, he would
have gone back if there hadn't been a problem (Tr. 124).
Before Atkins moved from Round Mountain he would have
accepted a job in the ADR if it had been offered to him. He
would not have gone back to work in the ADR in August or
September 1982 because of a possible NIC medical evaluation (Tr.
99-100).
Atkins last hourly wage at Cyprus was $10.35 or $11.47 as
the ADR foreman. If he had not been fired he would have earned
$36,000. After being laid off in two months, Atkins found employment with Ray Dickinson earning $5 an hour. He worked there
two and one-half months (Tr. 80-85). He was also employed at
Teague Motor Company in 1984 earning $800 per month. In
addition, he had a county job for three months earning $800.
After the county job Atkins received unemployment compensation.
He has not worked since that time except about eight months ago
he occasionally played in a band on weekends. This part-time
work· pays $80 .a weekend (Tr. 80-85, 94, 97, 98; Ex. C21, C27,
C28). Atkins "guesses" that he has earned $300 playing in the
band since he was terminated by Cyprus (Tr. 94).
·
The 1040 U.S. income tax returns for 1981 and 1982 show, respectively, wages of $12,924 and $15,639 (Tr. 89; Ex. C25, C26).

284

Atkins' trailer had been gutted before he acquired it in
1972 or 1973. At that time he paid $4,000 foi it. He fixed it
and estimated its value at $8,000. He sold it for $4,000 because
there was pressure on him to leave the company property (Tr. 87,
93, 94).

After he sold the trailer Atkins moved back to Oregon three
and one-half months after he was terminated. There were two
trips involved which cost him $800 to $900 for trailer rentals
(Tr. 88, 109-110).
Atkins acknowledges that he received a written notice of
having had eight absences in the previous twelve months (Tr. 114;
Ex. R22).
Mrs. Atkins testified that her husband's health problems
began in 1982. He complained and became irritable. Additional
symptoms were mostly abdominal cramping and nasal headaches. She
related his ill health to conditions in the mine because he had
been in good health before working there (Tr. 250-252).
Respondent's Evidence
William Hamby, James Appelberg, Frank Seale and Sharon
Badger testified for Cyprus.

William Hamby, the plant superintendent and metallurgist,
indicated that Cyprus was closing down its operation in September
1985. He did not expect to be employed at the end of 1985 (Tr.
253, 254, 296, 297).

Hamby and Atkins were in daily contact when Atkins began
working as an operator in the ADR in October 1981. Atkins had
successfully bid on the operator's job. As an ADR operator
Atkins' duties included monitoring the pump, reagent mixing, and
reagent determinations for strength, advancing carbon and mixing
it (Tr. 256-261).
In February 1982, Cyprus learned of mercury problems in the
ADR. The mercury, which came as a surprise to Cyprus, was
detected by monitoring with a 3M 3600 Model badge type dosimeter
(Tr. 265, 266).

In March 1982 Cyprus ordered and installed a 98,000 C.F.M.
fan in the ADR (Tr. 296).
When Atkins became safety representative he voiced his
concerns about the plant environment, the mercury and the quality
of the air. He also complained about ammonia (Tr. 261). There
were four leaky pipes about the plant but, for the most part,
ammonia in the atmosphere occurred when an operator would leave a
hatch open. That would be the major source of the ammonia smell

2ss ·

(Tr. 262). When Atkins complained about the ammonia Hamby instructed them to keep it out of the atmosphere (Tr. 262). Prior
to March 1982 Cyprus was not certain what was "going on" in relation to the possibility of mercury being in the plant (Tr.
262) •
Hamby wasn't sure of the circumstances but Atkins told him
that he believed it ~as unsafe or hazardous to work in the ADR
(Tr. 262-263).
In April 1982 Atkins was promoted to working foreman. The
position opened because Cyprus went to full production. Hamby,
Leveaux and three other working foremen thought he was best
qualified for the position (Tr. 263). Because of the direct line
between management and foreman it was suggested to Atkins that
he might want to relinquish his duties as safety representative
(Tr. 264).
Hamby denies that he ever threatened Atkins' job. Once he
told him he was shooting his mouth off. In a handwritten note,
dated April 23, 1982, he recorded that he told Atkins to keep
his opinions to himself about possible contamination by mercury.
Further, some of the people were complaining that he didn't know
what he was talking about and it was upsetting them. Atkins replied that he would "cool it" (Tr. 282, 283; Ex. R4).
On April 27 Hamby, in a letter to plant personnel, sought to
bring all employees together with the plant hygienist and company
doctor to discuss mercury (Tr. 269; Ex. R7).
The company considered mercury to be a problem because of
the hazards associated with it. Before May 4 the company had
taken steps to discover the source of the mercury levels by using
a Bacharach MB-2 sniffer. On May 4, 1982, the new equipment was
not operating properly. It had been inoperative for a week (Tr.
267-269).
On May 4 MSH.A inspector Frank B. Seale inspected the ADR.
On that day he issued five citations. They allege Cyprus failed
to post warning signs concerning health hazards in the ADR;
atmospheric concentrations of mercury vapor exceeded the excursion limit for an eight hour TWA coupled with a failure to use
respiratory protection; failure to conduct fume surveys; failure
to use shielding during arc welding and failure to guard a chain
sprocket. The foregoing citations were subsequently abated by
Cyprus (Tr. 171-179; Ex. R9).
On the day of the inspection 3M badges were placed on
employees Herrera, White and Atkins. The 3M badges were analyzed.
The analysis indicated the three refinery workers had been
exposed to mercury fumes. The TWA rates for Herrera, White and
Atkins were, respectively, .081, .084 and .168 (Mg/M3). Atkins'

2s6

dosimeter badge was 3.36 times the TLV. Further, it was twice
the TLV of the other two employees. Citation No. 2008502 was
issued by inspector Seale on July 20, 1982, for the exposure to
the mercury fumes to Herrera, White and Atkins that occurred on
May 4, 1982 (Tr. 171, 172, 189, 190; Ex. R9). · The delay of over
three months was caused in part by the time required to analyze
the exposure (Tr. 171, 172, 189, 190; Ex. R9). On August 10,
1982, Citation 2008502 was terminated when it was found that the
TLV for mercury complied with the standard CTr. 184; Ex. R27).
Witness Seale also testified generally converning the
meaning of the TLV and TWA for mercury CTr. 164-1671 Ex. R6).
Hamby and Atkins discussed the TLV's. Atkins was always
trying to convert the TLV's to parts per million. But there is
no relationship between the two CTr. 282).
After the MSHA inspection Cyprus continued to test for
mercury by using 3M badges, sniffer equipment, as well as urine
and blood sampling. Hamby discussed rules and practices with
employees and instructed them to wear respirators CTr. 268,
270-273, 285; Ex. RlO, Rll). The purpose was to address the
mercury problem and protect the employees (Tr. 272). On one
occasion Atkins was not wearing his respirator and Hamby advised
him of the company policy (Tr. 174, 273; Ex. Rll).
To alleviate the mercury problem Cyprus also hired
D'Appalonea, a mercury clean-up company. They used sulfur dust,
an industrial vacuum cleaner and sponges to clean-up the ~DR in
June CTr. 280; Ex. Rl2).
In June 1982 Cypru~ also ordered a new ventilation system.
It was installed in the ADR in August 1982 (Tr. 296).
In a performance report of July 6, 1982, Hamby rated Atkins
unsatisfactory in hygiene, safety, housekeeping, willingness to
work, dependability, attendance and initiative (Tr. 275, 277; Ex.
Rl3).
Concerning attendance, it was company.policy to advise an
employee when he had accrued.six absences. After missing eight
days the employee receives a written warning stating that termination is possible on the tenth absence. Atkins was given a
written warning on July 8, 1982, for his eighth absence. Atkins
refused to sign the notice because of a disagreement over what
constituted an excused absence (Tr. 276; Ex. R22).
Atkins' doctor said he couldn't be exposed to chemicals so
he couldn't be placed back in the ADR (Tr. 289).

287

On July 15, 1982, Atkins refused to go into the ADR. He
wanted a doctor's approval to return to work (Tr. 263, 290). He
was terminated because he refused to work in the ADR (Tr. 289,
290). Hamby claimed the ADR was a safe place to work (Tr. 289,
290).
James M. Appelberg, the supervisor of office services for
Cyprus, participated in the decision to fire Atkins (Tr. 299,
301).
According to Appelberg, Atkins requested a transfer to
utility from ADR because mercury contamination and ammonia vapors
were causing him diminished sight in one eye, sinus and nose problems, as well as inflammation of the lungs (Tr. 301). They had
several conversations regarding the transfer. Dr. Badshah's note
indicated he should not work in a chemical environment (Tr. 301,
302, 312). Atkins was unwilling to take a cut in pay. An MSHA
representative recommended that Atkins be kept at his present
level of pay (Tr. 301-304).
Atkins worked on the utility crew for three days then he
went back to the ADR for a day shift. He returned to the ADR
because the Cyprus supervisor in Denver stated Atkins would have
to take an appropriate cut in pay if he remained on utility work
(Tr. 303). In the period of July 13th to July 15th Appelberg
expressed his opinion to Atkins that the ADR had not been
determined to be a hazardous place to work. Atkins concern was
to get himself out of the ADR because of the chemical vapors (Tr.
304, 305).
On July 15, Appelberg advised Atkins in a typed note that he
(Atkins) had been given a physical exam on June 10th by Dr.
Givens and approved to work in the ADR plant. The note further
stated that since he continued to refuse to do his assigned work
"you leave us no alternative but to terminate your employment".
(Tr. 305; Ex. R24). Atkins' final options were to go on disability, NIC (Nevada Industrial Commission), or remain as ADR
plant foreman. Appelberg indicated it would not be a job related
illness (Tr. 304, 313, 316). Atkins replied something to the
effect of "OK, fire me" (Tr. 305).
At the time of the termination Atkins wrote on the termination notice that he would work in the ADR if the company doctor
would examine him and state in a letter that he was physically
able to work in the mill atmosphere (Tr. 305, 306; Ex. R24). In
his handwritten reply Atkins further referred to the letter of
June 30, 1982, and stated that his doctor CBadshah) had found
colon colitis and further found that chemicals were aggravating
his condition. In addition, he could not stand the smell of
ammonia in the ADR. The ammonia smell and the mercury in the
plant had not been corrected (Ex. R24).

288

Appelberg replied that ~tkins had been cleared for work by a
company doctor five weeks before. Further, MSHA had abated the
citations in the ADR, so there was no proven health problem (Tr.
305, 306). Prior to the termination Appelberg had received a
note Cl July 1982) from Dr. Givens stating, in part, that he had
not advised Atkins to consult outside medical help. Further, he
told Atkins that the company would assume no financial obligation
for his self procured medical attention (Tr. 306; Ex. R20).
Dr. Givens,. in a telephone conversation, told Appelberg that
he did not find that Atkins had been contaminated by mercury.
In addition, Atkins should be able to perform his duties as plant
working foreman CTr. 307).
During conversations between July 1st and 15th Atkins
claimed he had miner's rights in that he would not have to take a
pay cut if he was transferred to utility. An MSHA representative
said the easiest approach was to transfer him to utility at his
current pay (Tr. 307, 308). According to Appelberg, Atkins
assertion of his miner's rights did not enter into the decision
to terminate him CTr. 308).
Atkins was earning $11.97 an hour as a working foreman
compared with $9.33 as a utility worker (Tr. 309, 310).
Appelberg testified that Joseph Legace had worked in the ADR
for about two months. He filed a workmen's compensation claim
alleging mercury contamination. The claim was disallowed CTr.
310).
Sharon Badger, chief of benefit services for the State of
Nevada Industrial Insurance System, indicated the state agency
accepted Atkins' claim on September 17, 1982. On that day Atkins
was placed on temporary total disability that was back dated to
July 9, 1982. Atkins received travel benefits and, in addition,
he was paid $8,226.16 ($38.44 a day x 214 days). He was also
sent to Parnassus Heights Disability Consultants for a
comprehensive integrated workup by medical specialists. The
consultants were paid $6,753.23 for their services (Tr. 155-159).
The disability evaluation by the Parnassus Consultants
including psychological, neuropsychological and psychiatric
examinations, "revealed that the patient's clinical picture
warranted a diagnosis of Schizophrenia, Paranoid type. This type
of illness is considered virtually independent of environmental
etiology and is, therefor, not industrial in origin." CEx. R32).
~~

Atkins status under temporary total disability was
terminated on the basis of the Parnassus report. NIC's last
payment was February 7, 1983 (Tr. 80-81, 153-1~9; Ex. R32).

289

operator bears the burden of proof with regard to the affirmative
defense.
Haro v. Magma Copper Co., 4 FMSHRC 1935, 1936-38
{November 1982). The ultimate burden of persuasion does not
shift from the complainant. Robinette, 3 FMSHRC at 818 n. 20.
See also Boich v. FMSHRC, 719 F.2d 194, 195-96 {6th Cir. 1983);
Donovan v. Stafford Constr. Co., 732 F.2d 954, 958-59 CD.C. Cir.
1984)Cspecifically approving the Commission's Fasula-Robinette
test). The Supreme.Court has approved the National. Labor Relations Board's virtually identical analysis for discrimination
cases arising under the National Labor Relations Act. NLRB v.
Transportation Management Corp., 462 U.S. 393, 397-403 (1983).
The vast majority of cases arising under Section 105Cc> of
the Mine Act concern matters of safety. However, the Commission
applied the above legal analysis in Rosalie Edwards v. Aaron
Mining, Inc., 5 FMSHRC 2035 {1983), a case involving unsanitary
toilet facilities.
·
In his post-trial brief Atkins asserts that his request for
a transfer was a protected activity within the meaning of Section
10l{a){7) of the Act; further, that he had a reasonable good
faith belief that the conditions in the ADR plant constituted a
threat to his safety or health; finally, that Cyprus' termination
of Atkins was motivated by Atkins' protected activity.
We will initially consider whether a request for a transfer
is a protected activity.
In this regard Atkins relies on Section
10l{a){7) of the Act which provides as follows:
(7) Any mandatory health or safety standard promulgated
under this subsection shall prescribe the use of labels
or other appropriate forms of warning as are necessary
to insure that miners are apprised of all hazards to
which they are exposed, relevant symptoms and appropriate
emergency treatment, and proper conditions and precautions safe use or exposure. Where appropriate, such
mandatory standard shall also prescribe suitable protective equipment and control or technological procedures
to be used in connection with such hazards and shall provide for monitoring or measuring miner exposure at such
locations and intervals, and in such manner so as to
assure the maximum protection of miners. In addition,
where appropriate, any such mandatory standard shall prescribe the type and frequency of medical examinations or
other tests which shall be made available, by the
operator at his cost, to miners exposed to such hazards
in order to most effectively determine whether the health
of such miners is adversely affected by such exposure.
Where appropriate, the mandatory standard shall provide
that where a determination is made that a miner may

29.0

suffer material impairment of health or functional capacity by reason of exposure to the hazard covered by
such mandatory standard, that miner shall be removed from
such exposure and reassigned. Ahy miner transferred as a
result of such exposure shall continue to receive compensation for such work at no less than the regular rate
of pay for miners in the classification such miner held
inunediately prior to his transfer.
In the event of the
transfer of a miner pursuant to the preceding sentence,
increases in wages of the transferred miner shall be
based upon the new work classification.
In the event
such medical examinations are in the nature of research,
as determined by the Secretary of Health, Education, and
Welfare, such examinations may be furnished at the expense of the Secretary of Health, Educatlon and Welfare.
The results of examinations or tests made pursuant to
the preceding sentence shall be furnished only to the
Secretary or the Secretary of Health, Education, and
Welfare, and, at the request of the miner, to his designated physician.
Atkins' particularly relies on the underlined portion of
Section 10l(a)(7).
Atkins states there has not been any standard published
pursuant to Section 10l(a)(7). However, he argues that the only
applicable standard in this factual situation is the threshold
limit value (TLV) for mercury adopted in 1973 by the American
Conference of Governmental Industrial Hygienists as contained in
30 C.F.R. § 55.5-1 (now recodified at 30 C.F.R •. 56.5001).
Atkins has misconstrued the scope of the Mine Act. By its
very terms under § 105(c) the miners particularly protected are
those miner's that are the subject of medical evaluations and
potential transfer under a standard published pursuant to Section
101. There are no medical evaluations or potential transfers now
contemplated within the terms of the TLV for mercury, 30 C.F.R.
§ 56.5001.
Accordingly, the above regulation cannot be held
applicable.
The Commission recently ruled that a miner may state a cause
of action under Section 105(c)(l) if he is the subject of medical
evaluations and potential transfers under such a standard
published by the Secretary. Goff v. Youghiogheny and Ohio Coal
Company, 7 FMSHRC 1776 (November 1985). But there was no
indication in the decision that the Commission intended to extend
the doctrine any further than to encompass tbose situations where
the Secretary specifically addressed, by his rulemaking
authority, the issues of medical evaluations and transfers.
Compare the Secretary's extensive standards at 30 C.F.R., Part 90
involving miners who have evidence of the development of pneumoconiosis as involved in Goff.

291

Atkins' brief further asserts that the statutory right to a
transfer combined with his good faith reasonable belief that the
conditions in the ADR plant constituted a threat to his safety or
health. Atkins claims that he was suffering ill-effects to his
health due to mercury contamination in. the ADR plant. This conclusion is urged on the basis of certain facts:
First, coworkers Legace and Bowers had been diagnosed as
having mercury poisoning in the Cyprus refinery. Further, Legace
had described his symptoms in detail to Atkins.
Secondly, Atkins' quantitative urinalysis, taken at Legace's
suggestion, revealed a level of 65 mcg/24 hours. Atkins was·
alarmed because 0-20 mcg/24 hours is considered normal but 65 mcg
is still within the state's guidelines.
Thirdly, Atkins knew the atmospheric conditions in the ADR
violated the MSHA TLV standards for mercury. Atkins had been
with the MSHA inspectors when he monitored the mercury levels in
the ADR. Atkins had seen the mercury in the tanks. He also knew
the citations issued by Inspector Seale were not posted by
Cyprus, hence, he knew the company was not being candid with its
employees.
Fourth, Atkins' family doctor, Dr. Badshah, examined and
treated him for his headaches, sinus and breathing problems,
gastroenteropathy and spastic colon. Dr. Badshah told Atkins he
thought the health problems were related to exposure to mercury
vapor in the Cyprus mine. Dr. Badshah subsequently wrote a note
for the plant manager, Jim Leveaux. Atkins then based his
request for transfer to the utility crew on Dr. Badshah's advice.
Atkins' claim lacks merit. , The first four incidents he
relies on occurred several months before he was terminated.
Specifically, the Legace/Bowers conversations took place in April
1982. The quantitative urinalysis was in the same month. The
TLV excursion for mercury was in May 1982. The Badshah medical
reports relate to previous alleged exposures.
Atkins certainly may have had a reasonable basis of concern
for his health. But the pivitol issue is whether he had a
reasonable good faith belief that the work he refused to do on
July 15, 1982, was hazardous to his health at or about that time.
Bush v. Union Carbide, 5 FMSHRC 993 (1983).
A careful study of the record causes me to conclude that no
credible evidence supports Atkins' reasonable belief that the ADR
was hazardous on or about July 15, 1982.

292

On the contrary, Atkins' evidence establishes that the ADR
was safe. · Particularly, Atkins indicated that corrective
measures were taken by Cyprus between May 4 and June 15. These
measures included fume surveys, mercury testing of the atmosphere, and . the . use of respirators (Tr. 223, 224). Further , after
the MSHA citations the company attempted to cleanup the plant
and, according to Atkins, Cyprus took care of the problem "to a
great degree" (Tr. 65). In addition, on June 9, 1982, complete
blood and urine tests failed to confirm mercury poisioning (Tr.
202-204).
When he was asked about the conditions in the ADR on July
15, 1982, Atkins said that he "believed the levels were close to
acceptable." Further, the ADR "could have been perfectly safe at
that time" (Tr. 108, 109).
Finally, Dr. Badshah's note of July 9, 1982, written for
Atkins, addresses his physical conditions.
It does not establish
the conditions in the ADR at or about mid-July.
On his termination notice (Ex. C21, R24) Atkins wrote that
he would work in the ADR if the company doctor said he was physically able to work in the mill atmosphere. His stated reason was
that he could not stand the smell of ammonia.
In addition, he
asserts the ammonia and the mere (mercury) had not been corrected
(EX. R24).
I do not find the statements concerning the mercury to be
credible. At the hearing, when speaking of Exhibit R24, Atkins
stated "[t]he mercury ~as not a problem" (Tr. 112, 113).
For the foregoing reasons Atkins refusal to work was not a
protected activity.
Cyprus at all times asserted that the ADR was a safe place
to work at or about July 15th. But, since Atkins was not engaged
in an activity protected by the Act, it is not necessary to examine respondent's evidence.
Briefs
Counsel have filed detailed briefs which have been most
helpful in analyzing the record and defining the issues. I have
reviewed and considered these excellent briefs, However, to the
extent they are inconsistent with this decision, they are rejected.
Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portion of this decision, I enter the following
conclusions of law:
1.

The Commission has jurisdiction to decide this case.

293

2. Respondent did not discriminate against complainant in
violation of Section 105(c) of the Act.
ORDER
Based on the foregoing facts and conclusions of law, I enter
the following order:
The Complaint of discrimination filed herein is dismissed.

Law Judge
Distribution:
Mary Gray Holt, Esq., Jolles, Sokol & Bernstein, 721 Southwest
Oak Street, Portland, OR 97205 (Certified Mail)
John F. Murtha, Esq., Woodburn, Wedge, Blakey & Jeppsen, One East
First Street, Reno NV 89505 (Certified Mail)
/blc
il'U.8. QOVl!RNMENT PAINTINQ OFFICE!
. 1 9 8 6- 4 9 1- 2 2 3-4 7 0 5"

ti

294

